J. A32033/14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA                :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                                            :
                    v.                      :
                                            :
                                            :
JEROME SHERWIN GRIER,                       :
                                            :
                           Appellant        :     No. 1429 EDA 2013


              Appeal from the Judgment of Sentence April 24, 2013
                In the Court of Common Pleas of Chester County
               Criminal Division No(s).: CP-15-CR-0001348-2011

BEFORE: PANELLA, OLSON, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                      FILED OCTOBER 15, 2015

        Appellant, Jerome Sherwin Grier,1 appeals from the judgment of

sentence entered in the Chester County Court of Common Pleas following a

jury trial and convictions for nine counts of possession with intent to deliver2

(“PWID”), nine counts of possession of a controlled substance, 3 forty-two

counts of criminal solicitation,4 fifteen counts of criminal use of a


*
    Former Justice specially assigned to the Superior Court.
1
  Appellant was tried with co-defendant Khye Rivas, whose appeal is
docketed at 2621 EDA 2013.
2
    35 P.S. § 780-113(a)(30).
3
    35 P.S. § 780-113(a)(16).
4
    18 Pa.C.S. § 902(a).
J. A32033/14


communication facility,5 one count of criminal conspiracy,6 and six counts of

dealing in proceeds of unlawful activities.7 Appellant contends the trial court

should have granted his motion to suppress the wiretapped recordings of his

telephone conversations as they exceeded the scope of the orders

authorizing the wiretaps, erred by permitting the introduction of evidence of

drugs and drug sales not relevant to Appellant, and improperly sentenced

him. We affirm Appellant’s convictions, but vacate the judgment of sentence

and remand for resentencing.

        We glean the facts from the record, including the trial court’s opinion:8

           The criminal charges in this case arose as a result of a
           lengthy multi-agency police investigation . . . .        The
           investigation included wiretap authorization orders issued
           by the Superior Court and the compilation of thousands of
           intercepted communications regarding the purchasing,
           selling and transferring of drugs and money.             This
           investigation resulted in [Appellant’s] arrest as well as the
           arrest of fifteen other defendants who were involved in this
           drug trafficking organization.

Trial Ct. Op., 8/28/13, at 1.




5
    18 Pa.C.S. § 7512(a).
6
    18 Pa.C.S. § 903(c).
7
    18 Pa.C.S. § 5111(a)(1).
8
  We state the facts in the light most favorable to the Commonwealth, as
Appellant challenges, inter alia, whether his motion to suppress should have
been granted. See generally Commonwealth v. Landis, 89 A.3d 694,
702 (Pa. Super. 2014).




                                       -2-
J. A32033/14


      The order authorizing the wiretap of Phillip DiMatteo, the ringleader of

the drug organization, did not identify Appellant. The affidavit in support of

the Commonwealth’s wiretap application, however, mentioned Appellant:

         29. The following is a result of toll analysis [of DiMatteo’s
         telephone number] from December 7, 2009 through March
         2, 2010, as well as pen register analysis from January 26,
         2009 through March 2, 2010, are set forth below.

                                 *    *    *

         d. Telephone Number (610) 466-0889

         Subscriber     KL Bugg
                        808 Lumber Street
                        Coatesville, PA 19320

         During the period of December 9, 2009 through March 2,
         2010, there were total of 166 calls, 100 incoming calls
         and 6 [sic] outgoing calls associated to telephone facility
         (610) 466-0889. The telephone is subscribed to KL Bugg.

            i. A Pennsylvania Department of Transportation check
            for this address and listed subscriber resulted in no
            information being found. Your affiants also conducted
            various checks for KL Bugg and 808 Lumber Street, but
            no information was found on both the name and
            address. On 02/02/2010, [Appellant] was stopped by
            the Coatesville Police Department. At the time of this
            encounter, [Appellant] provided officers with his current
            address, 808 Lumber Street, Coatesville, PA 19320. A
            criminal history check and information obtained from
            Chester County investigators revealed that [Appellant]
            uses the date of birth of 03/21/1971. [Appellant] has
            been issued Pennsylvania State Identification Number
            #195-59-00-9 FBI# 903384LA9.           The following is
            information    obtained   from   a    Criminal    History
            Information check from NCIC: (National Crime
            Information Center): On 04/20/1990, [Appellant] was
            arrested by Caln Township Police Department for
            CSDDCA (possession and possession with intent)
            violations and sentenced to County probation and


                                     -3-
J. A32033/14


            County prison 11-23 months incarceration. On
            08/10/1995, [Appellant] was arrested by the Coatesville
            Police Department for CSDDCA (possession) violations
            and sentenced to one year County probation. On
            08/09/1997, [Appellant] was arrested by Coatesville
            Police Department for CSDDCA (possession) violations
            and resisting arrest ([Appellant] plead [sic] guilty and
            was sentenced to 6-12 months incarceration).          On
            11/25/2001, [Appellant] was arrested by Coatesville
            Police Department for CSDDCA (possession with intent)
            violations and sentenced to 3-6 years State Prison. On
            02/02/2010 [Appellant] was arrested by the Coatesville
            Police Department for CSDDCA (possession) violations
            (disposition unreported due to charges just being filed,
            a preliminary hearing is scheduled for March 24, 2010).

Ex. A to Appl. for an Order Authorizing the Interception of Electronic and

Wire   Commc’ns,   at   ¶   29(d);   accord   Commonwealth’s     Trial   Ex.   2;

Commonwealth’s Brief at 13-14.9       In addition to the wiretaps, the police

conducted extensive surveillance.

       With respect to Appellant, the police intercepted numerous calls to

DiMatteo soliciting drugs. See, e.g., N.T. Trial, 1/10/13, at 91; Ex. C-36.10

Surveillance footage captured Appellant entering DiMatteo’s residence on

multiple occasions to obtain the drugs. See, e.g., N.T. Trial, 1/10/13, at 91,

101. The police testified about numerous conversations between Appellant



9
 It appears the order sealing the affidavit was lifted. Moreover, the affidavit
was accepted by the trial court as an exhibit and the Commonwealth quoted
paragraph 29(d) in its brief, each of which was not filed under seal.
10
   Commonwealth’s Exhibit C-36 is a three-ring binder with over three
hundred pages of transcribed calls over a period of three months between
DiMatteo and Appellant or co-defendant Khye Rivas.




                                     -4-
J. A32033/14


and DiMatteo regarding various drug transactions. See, e.g., id. at 192-94.

After a seven-day jury trial and four hours of deliberation, the jury found

Appellant guilty of the above crimes.

      On April 24, 2013, the court sentenced Appellant to an aggregate total

of   fourteen   and   three-quarters    to   twenty-nine    and   one-half   years’

imprisonment.      Those sentences included, inter alia, eight mandatory

minimum sentences based upon eight convictions for possession with intent

to deliver more than ten grams of cocaine each.            Appellant did not file a

post-sentence motion.     He timely appealed on May 15, 2013, and filed a

timely court-ordered Pa.R.A.P. 1925(b) statement.           Appellant also filed an

untimely, supplemental Rule 1925(b) statement challenging the legality of

his sentence pursuant to Alleyne v. United States, 133 S. Ct. 2151

(2013).

      Appellant raised the following issues:

          Did the trial court err in failing to suppress the recordings
          of the Appellant’s phone conversations when the seizure of
          those conversations was a material deviation from the
          authorizing orders of the Superior Court?

          Did the trial court err in allowing irrelevant and unfairly
          prejudicial evidence of drugs and drug sales which were
          not directly linked to the Appellant?

          Did the trial court violate the Appellant’s rights to due
          process and to a jury trial by raising the sentencing floor
          without having the jury determine the weight of the drugs
          in question?




                                       -5-
J. A32033/14


         Did the trial court err in denying the Appellant a Recidivism
         Risk Reduction Initiative (RRRI) minimum sentence based
         on his adjudication for resisting arrest?

Appellant’s Brief at 5.

      In support of his first issue, Appellant argues that the Commonwealth,

in its application for a wiretap of DiMatteo’s telephone, averred that he

called DiMatteo 166 times. Id. at 20. Appellant reasons, therefore, that his

identity was “known” under 18 Pa.C.S. § 5712(a)(2), and thus, the

Commonwealth should have named him in the order authorizing the wiretap

of DiMatteo’s telephone.      Id.    Appellant contends that because the

Commonwealth failed to comply with Section 5712(a)(2), the court should

have suppressed the recorded conversations under Section 5721.1(b)(4), as

the interception materially deviated from the order authorizing the wiretap.

Id. at 27. We conclude Appellant is due no relief.

         The standards governing a review of an order denying
         suppression motion are well settled:

            We are limited to determining whether the lower
            court’s factual findings are supported by the record
            and whether the legal conclusions drawn therefrom
            are correct. We may consider the evidence of the
            witnesses offered by the Commonwealth, as verdict
            winner, and only so much of the evidence presented
            by the defense that is not contradicted when
            examined in the context of the record as a whole.
            We are bound by facts supported by the record and
            may reverse only if the legal conclusions reached by
            the court were erroneous.




                                     -6-
J. A32033/14


Landis, 89 A.3d at 702 (citation omitted).11       We can also affirm on any

basis.     Commonwealth v. Clouser, 998 A.2d 656, 661 n.3 (Pa. Super.

2010).

          Section 5712 authorizes the issuance of a wiretap and states in

pertinent part:

            (a) Authorizing orders.—An order authorizing the
            interception of any wire, electronic or oral communication
            shall state the following:

                                    *    *    *

               (2) The identity of, or a particular description of, the
               person, if known, whose communications are to be
               intercepted.

18 Pa.C.S. § 5712(a)(2).

          Section 5721.1 identifies the limited bases upon which a defendant

may exclude an intercepted conversation and the exclusive nature of the

relief:

            (b) Motion to exclude.—Any aggrieved person who is a
            party to any proceeding in any court, board or agency of
            this Commonwealth may move to exclude the contents of
            any wire, electronic or oral communication, or evidence
            derived therefrom, on any of the following grounds:

                                    *    *    *

11
    We acknowledge the holding of In re L.J., 79 A.3d 1073 (Pa. 2013), that
after October 30, 2013, the scope of review for a suppression issue is limited
to the record available to the suppression court. Id. at 1085, 1089 (stating
holding applies to “all litigation commenced Commonwealth-wide after the
filing of this decision”). Because the instant criminal complaint was filed
prior to October 30, 2013, In re L.J. does not apply.




                                        -7-
J. A32033/14



            (3) The order of authorization issued under section
            5712 is materially insufficient on its face.

                                     *     *   *

        (e) Exclusiveness of remedies and sanctions.—The
        remedies and sanctions described in this subchapter with
        respect to the interception of wire, electronic or oral
        communications are the only judicial remedies and
        sanctions for nonconstitutional violations of this subchapter
        involving such communications.

18 Pa.C.S. § 5721.1(b)(3), (e). “[T]he Supreme Court of Pennsylvania has

held that suppression of evidence is an inappropriate remedy except where

suppression is necessary to protect fundamental constitutional rights.”

Commonwealth v. Doty, 498 A.2d 870, 886 (Pa. Super. 1985) (citations

omitted).      In   other   words,       “grounds   for   suppression   based   on

nonconstitutional violations of the Wiretap Act are limited to incriminating

evidence resulting from a wiretap based on an interception which was

unlawful or otherwise conducted in contravention of the judicial order, or

because the judicial order was insufficient on its face.” Commonwealth v.

Donahue, 630 A.2d 259, 279 (Pa. Super. 1993) (footnote omitted).

     In Commonwealth v. Whitaker, 546 A.2d 6 (Pa. 1988), the

defendant sought to suppress wiretapped conversations on the basis that the

wiretap order did not identify him, as set forth in Section 5712(a)(2).         Id.

at 8. In that case, the suppression court refused to suppress the intercepted

communications, reasoning




                                         -8-
J. A32033/14


         that the foregoing statutory provision does not require that
         a person be named in a wiretap application unless there is
         probable    cause    to   believe    that   such   person’s
         communications will be intercepted. On the basis that
         probable cause was lacking with respect to appellant, the
         suppression court ruled that the evidence against appellant
         need not be suppressed.

Id. Our Supreme Court agreed, reasoning the statute “expressly limits the

situations in which individuals are to be specified by name in an application,

to wit, requiring identification of individuals who are ‘known,’ and who are

‘committing the offense,’ and only when it can be said that the individuals’

communications ‘are to be intercepted.’” Id. The focus is on whether the

Commonwealth has probable cause:12

         [U]nless probable cause is present, an interception order
         cannot be issued. It follows, therefore, that an application
         for an interception order should not name as targets
         individuals with respect to whom probable cause is lacking.

            Clearly, an applicant for a wiretap cannot be expected
         to name persons whose communications “are to be

12
  The Doty Court discussed the framework for identifying the existence of
probable cause:

         The standard for determining whether probable cause
         existed is the same as that used to determine cause for
         search warrants. . . . [I]n an application for a wiretap, the
         Commonwealth must establish probable cause to believe
         that (1) a person has or is about to commit one of the
         offenses    enumerated      in   the   statute,   (2)    that
         communications relating to that offense will be
         transmitted, and (3) that such communications will be
         intercepted on the facility under surveillance.

Doty, 498 A.2d at 882 (citations omitted).




                                     -9-
J. A32033/14


         intercepted,” 18 Pa.C.S. § 5709(3)(i), supra (emphasis
         added), when there are no probable grounds to believe
         such communications will be intercepted. To require that
         every person whose communications are in fact
         intercepted have been named in an interception order
         would require a high degree of omniscience indeed,
         obviously not intended as an element of wiretapping
         prerequisites.

Id. at 8-9.13 Applying these precepts to the facts, the Whitaker Court held

that suppression was not justified because, inter alia,

         [t]here was no evidence of knowledge by investigating
         authorities that [the defendant] had ever communicated
         on the phone lines that were to be tapped. Nor was there
         any indication that [the defendant] would continue to
         engage in [criminal] activities with [one of the individuals
         whose communications were to be intercepted] and begin
         utilizing the intercepted lines.

Id. at 9-10.

      Instantly, similar to Whitaker, the Commonwealth lacked knowledge

that Appellant—and not KL Bugg—was communicating with DiMatteo.         Cf.

Whitaker, 546 A.2d at 9-10.       While the Commonwealth was aware that

Appellant provided an address matching the address for KL Bugg and

Appellant had an extensive criminal history for drug violations, nothing of

record establishes the Commonwealth’s knowledge that Appellant was using


13
  The Whitaker Court approvingly cited United States v. Kahn, 415 U.S.
143 (1974), in which “it was held that the naming of an individual in an
application for an interception order is necessary only when investigating
authorities have probable cause to believe that the individual whose
communications are to be intercepted is committing the offense for which
the wiretap is sought.” Whitaker, 546 A.2d at 8.




                                    - 10 -
J. A32033/14


that telephone number to speak with DiMatteo and that the 166 calls related

to the offenses at issue.   Cf. id. at 8-10 (citing Kahn, 415 U.S. at 155);

Doty, 498 A.2d at 882.      Accordingly, we discern no basis for relief and

affirm the trial court’s disposition of this issue, albeit on other grounds. See

Clouser, 998 A.2d at 661 n.3.

      In support of his second issue, Appellant contends the trial court

abused its discretion by permitting the introduction of evidence about the

DiMatteo drug enterprise. Appellant objects to, inter alia, the introduction of

an organizational chart detailing DiMatteo’s drug enterprise and a bag of

cocaine briefly displayed to the jury.   See N.T. Trial, 1/8/13, at 135; N.T.

Trial, 1/9/13, at 185. The cocaine was seized in a transaction not connected

to Appellant and was used by the Commonwealth to establish DiMatteo “was

a big drug dealer.”    N.T. Trial, 1/9/13, at 186.    Appellant challenges the

Commonwealth’s use of such evidence as background on DiMatteo and how

it led to the instant charges. We decline to grant relief to Appellant.

      The standard of review follows:

            The admission of evidence is within the sound discretion
         of the trial court and will be reversed only upon a showing
         that the trial court clearly abused its discretion. Further,
         an erroneous ruling by a trial court on an evidentiary issue
         does not require us to grant relief where the error is
         harmless.

            An error will be deemed harmless where the appellate
         court concludes beyond a reasonable doubt that the error
         could not have contributed to the verdict. If there is a
         reasonable possibility that the error may have contributed
         to the verdict, it is not harmless.


                                     - 11 -
J. A32033/14



Commonwealth v. Northrip, 945 A.2d 198, 203 (Pa. Super. 2008)

(citation and formatting omitted).

      After careful review of the parties’ briefs on this issue, the record, and

the decision of the Honorable Phyllis R. Streitel, we affirm this issue on the

basis of the trial court’s decision.     See Trial Ct. Op., 8/28/13, at 17-21

(holding court gave extensive cautionary instructions on multiple occasions

with respect to admitted evidence and jury presumed to heed such

instructions).   Even presuming the court erred, we would hold such error

harmless given     the   extensive   intercepted communications inculpating

Appellant. See Northrip, 945 A.2d at 203.

      For his third issue, Appellant challenges the legality of his sentence.14

Specifically, he claims that because the jury never determined the weight of

the cocaine at issue, the court erred by imposing the mandatory minimum

sentences. We hold Appellant is entitled to relief.

      In Commonwealth v. Dixon, 53 A.3d 839 (Pa. Super. 2012), this

Court set forth the following standard of review:

            Application of a mandatory sentencing provision
         implicates the legality, not the discretionary, aspects of
         sentencing. In reviewing the trial court’s interpretation of

14
   We acknowledge that Appellant raised this issue            in an untimely
supplemental Rule 1925(b) statement. It is well settled,      however, that a
challenge to the legality of a sentence generally cannot be   waived on direct
appeal. See Commonwealth v. Gibbs, 981 A.2d 274,              284 (Pa. Super.
2009).




                                       - 12 -
J. A32033/14


         statutory language, we are mindful of the well-settled rule
         that statutory interpretation implicates a question of law.
         Thus, our scope of review is plenary, and our standard of
         review is de novo.

Id. at 842 (citations and some punctuation omitted).

      Recently, in a series of cases, this Court has held that mandatory

minimum sentences imposed under certain subsections of 18 Pa.C.S. § 7508

were illegal.   See Commonwealth v. Mosley, ___ A.3d ___, 2015 WL

1774216, at *15 (Pa. Super. Apr. 20, 2015) (vacating mandatory minimum

sentence imposed under subsection 7508(a)(3)(ii)); Commonwealth v.

Cardwell, 105 A.3d 748, 755 (Pa. Super. 2014) (concluding trial court erred

by imposing mandatory minimum sentence under subsection 7508(a)(4)(i));

Commonwealth v. Fennell, 105 A.3d 13, 20 (Pa. Super. 2014) (vacating

mandatory minimum sentence imposed per subsection 7508(a)(7)(i));

Commonwealth v. Thompson, 93 A.3d 478, 493 (Pa. Super. 2014)

(holding mandatory minimum sentence under subsection 7508(a)(2)(ii) was

illegal). Instantly, given the Mosley Court vacated a mandatory minimum

sentence imposed under subsection 7508(a)(3)(ii)—the subsection at issue

in the instant case—and the Thompson Court opined on a subsection

structurally identical to the one used to sentence Appellant, we similarly

vacate his sentence and remand for resentencing. See Mosley, ___ A.3d at

___, 2015 WL 1774216, at *15; cf. Thompson, 93 A.3d at 494.




                                   - 13 -
J. A32033/14


         Appellant lastly contends the trial court erred in finding him ineligible

for a RRRI sentence. Appellant’s Brief at 37. The trial court, in its Pa.R.A.P.

1925(a) opinion, concludes Appellant’s prior conviction for resisting arrest

demonstrated a “history of past violent behavior” rendering him ineligible for

as RRRI sentence under 61 Pa.C.S. § 4503(1).            Trial Ct. Op. at 27.   The

court observes no Pennsylvania case law exists on the “exact issue.” Id. at

26.      However, it suggests the reasoning of the United States Court of

Appeals for the Third Circuit that Pennsylvania’s resisting arrest statute

constitutes “a crime of violence” is persuasive authority. Id. at 26-27 (citing

United States v. Stinson, 592 F.3d 460 (3d Cir. 2010)).

         Appellant argues “it can be inferred” the General Assembly did not

intend a prior conviction for resisting arrest to disqualify him from a RRRI

sentence.     Appellant’s Brief at 38.     In support, he observes the RRRI Act

does not enumerate resisting arrest as a per se disqualifying offense and

relies on the “common law maxim, expressio unius est exclusio alterius.”

Id. (quoting Commonwealth v. Hansley, 994 A.2d 1150, 1157 n.3 (Pa.

Super. 2010)). Appellant further asserts the trial court erred in relying on

federal case law interpreting the federal statutes and sentencing guidelines.

Id. at 37.

         The Commonwealth responds the trial court properly found resisting

arrest     demonstrates    a   “‘violent   behavior’”   under   Section   4503(1).

Commonwealth’s Brief at 35.        The Commonwealth reasons resisting arrest



                                         - 14 -
J. A32033/14


“involves a substantial risk of bodily injury” and suggests resisting arrest is

equivalent to “crimes of violence” under Pennsylvania’s recidivist sentencing

statute.15    Id. at 39-40 (citing 42 Pa.C.S. § 9714(g)).             Lastly, the

Commonwealth asserts Appellant’s reliance on the principle of expressio

unius est exclusio alterius is frivolous.       Id. at 40.   For the reasons that

follow, we conclude a conviction for resisting arrest does not, as a matter of

Pennsylvania law, impute “violent behavior” for the purposes of RRRI

eligibility. Accordingly, Appellant is entitled to partial relief.

       As set forth in Hansley: “The issue in this appeal involves statutory

construction, which is a question of law; thus, our review is plenary.         In

interpreting statutes, we are guided by the Statutory Construction Act, 1

Pa.C.S. §§ 1501–1991, as well as our decisional law.”16              Id. at 1185

(citation omitted); Braun v. Wal-Mart Stores, Inc., 24 A.3d 875, 953 (Pa.

Super. 2011) (per curiam), aff’d, 106 A.3d 656 (Pa. 2014).


15
    Relatedly, the Commonwealth argues because resisting arrest
demonstrates “violent behavior” under Section 4503(1), Appellant’s pending
charges of resisting arrest would also disqualify him from eligibility under
Section 4503(5). Commonwealth’s Brief at 41.
16
   Moreover, although RRRI eligibility falls in the hazy area between “non-
waivable illegal sentencing matter and waivable legal questions,” this Court
has previously considered the failure to impose a RRRI sentence as an illegal
sentencing matter issue. See Commonwealth v. Tobin, 89 A.3d 663,
669-70 (Pa. Super. 2014); Commonwealth v. Robinson, 7 A.3d 868, 871
(Pa. Super. 2010). Thus, the failure to impose a RRRI sentence “is subject
to sua sponte correction[,]” and our standard and scope of review is de novo
and plenary. Tobin, 89 A.2d at 669-70; Commonwealth v. Barbaro, 94
A.3d 389, 391 (Pa. Super. 2014).



                                       - 15 -
J. A32033/14


         When considering statutory language, “[w]ords and
         phrases shall be construed according to rules of grammar
         and according to their common and approved usage.” If
         the words of a statute are clear and unambiguous, we
         should not look beyond the plain meaning of the statutory
         language “under the pretext of pursuing its spirit.”
         Accordingly, only when the words of a statute are
         ambiguous should a reviewing court seek to ascertain the
         intent of the General Assembly through consideration of
         the various factors found in Section 1921(c).

Commonwealth v. Chester, 101 A.3d 56, 62-63 (Pa. 2014) (ciations

omitted).

      Section 4503 of the RRRI Act defines “eligible offender” in relevant

part as follows:

         A defendant or inmate convicted of a criminal offense who
         will be committed to the custody of the department and
         who meets all of the following eligibility requirements:

               (1) Does not demonstrate a history of present or
            past violent behavior.

                                 *     *      *

               (3) Has not been found guilty of or previously
            convicted of or adjudicated delinquent for or an attempt
            or conspiracy to commit a personal injury crime as
            defined under section 103 of the act of November 24,
            1998 (P. L. 882, No. 111),[ ] known as the Crime
            Victims Act, except for an offense under 18 Pa.C.S. §
            2701 (relating to simple assault) when the offense is a
            misdemeanor of the third degree, or an equivalent
            offense . . . .

                                 *     *      *

                (5) Is not awaiting trial or sentencing for additional
            criminal charges, if a conviction or sentence on the
            additional charges would cause the defendant to
            become ineligible under this definition.


                                     - 16 -
J. A32033/14



61 Pa.C.S. § 4503(1), (3), (5).        As referenced in Section 4503(3), a

“personal injury crime” includes “[a]n act, attempt or threat to commit an

act that would constitute a misdemeanor or felony under . . . 18 Pa.C.S. Ch.

27 (relating to assault).”17 See 18 P.S. § 11.103.

      In Chester, the Pennsylvania Supreme Court resolved whether a

conviction for first-degree burglary18 demonstrates “violent behavior” under



17
   Other “personal injury crimes” include offenses under Chapters 25
(homicide), 29 (kidnapping), 31 (sexual offenses), 37 (robbery), and 49
Subchapter B (victim and witness intimidation) of the Crimes Code.
Additionally, 18 Pa.C.S. § 3301 (arson) and several provisions relating to the
operation of a watercraft or motor vehicle constitute “personal injury
crimes.” 18 P.S. § 11.103.
18
  The defendant in Chester was charged under the following version of the
burglary statute:

            (a) Offense defined.—A person is guilty of burglary if
         he enters a building or occupied structure, or separately
         secured or occupied portion thereof, with intent to commit
         a crime therein, unless the premises are at the time open
         to the public or the actor is licensed or privileged to enter.

                                  *     *      *

            (c) Grading.—

               (1) Except as provided in paragraph (2), burglary is
            a felony of the first degree.

               (2) If the building, structure or portion entered is not
            adapted for overnight accommodation and if no
            individual is present at the time of entry, burglary is a
            felony of the second degree.




                                      - 17 -
J. A32033/14


Section 4503(1) as a matter of law.19          Chester, 101 A.3d at 57.    The

Chester Court initially observed that “the RRRI Act does not define what

constitutes a ‘history of present or past violent behavior.’” Id. at 58. The

Court, however, noted Section 4503(2)-(6) enumerates crimes “that render

an offender ineligible to receive a reduced minimum sentence . . . .” Id. at

63.20    Although burglary is not included as a per se disqualifying crime, the

Court construed “Section 4503(1) as a broad, ‘catchall’ provision” that

covered “violent behaviors not otherwise identified in the RRRI Act’s

definition of ‘eligible offender.’” Id.

        The Chester Court held first-degree burglary convictions render a

defendant ineligible to receive an RRRI-reduced minimum sentence under

Section 4503(1).     Id. at 65.     The Court reviewed the treatment of the

Chester, 101 A.3d at 58 n.1 (quoting 18 Pa.C.S. § 3502(a), (c)(1)-(2)
(1990)).

      As noted by the Chester Court, this Court previously held that
second-degree burglary did not constitute “violent behavior” under 61
Pa.C.S. § 4503(1) because “illegal entry into an unoccupied structure, does
not involve the risk of violence or injury to another.” Id. at 59 (discussing
Commonwealth v. Gonzalez, 10 A.3d 1260 (Pa. Super. 2010)). The
Chester Court did not address whether second-degree burglary constitutes
“violent behavior” under the RRRI Act. Id. at 60 n.7.
19
  Neither the parties nor the trial court had the benefit of Chester, which
was decided while this appeal was pending.
20
  The Chester Court noted the per se exclusions include “offenses involving
deadly weapons in Section 4502(2); personal injury crimes enumerated
under Section 103 of the Crime Victims Act in Section 4503(3); certain
sexual offenses in Section 4503(4); and specific drug offenses in Section
4503(6).” Chester, 101 A.3d at 60-61 (footnote omitted).



                                      - 18 -
J. A32033/14


offense at law, as well as the structure and language of the burglary statute.

See id. at 64-65. Specifically, the Court reasoned that “it is well established

within our case law that ‘[b]urglary is a crime of violence as a matter of

law[.]’”   Id. at 64. It observed, “burglary has been treated as a crime of

violence dating back to the common law of England, which . . . punished

burglars with death ‘[b]ecause of the great public policy involved in shielding

the citizenry from being attacked in their homes and in preserving domestic

tranquility.” Id. at 64. Tracing the treatment of burglary at law, the Court

noted the following. “[A]ll burglaries are crimes of violence for the purposes

of   the   significant    history     of   violent   felony   convictions     aggravating

circumstance     for     capital    sentence.”       Id.   (discussing   42    Pa.C.S.   §

9711(d)(9)). Moreover, first-degree burglary is expressly listed as a crime

of violence under Pennsylvania’s recidivist sentencing statute, as well as a

disqualifying offense for boot camp.           Id. (discussing 42 Pa.C.S. § 9714(g)

and 61 Pa.C.S. § 3903).

      The Chester Court further reviewed the text of the burglary statute

and discerned a distinction between first- and second-degree offenses, “as

first-degree burglary contemplates the potential for confrontation, whereas

second-degree burglary does not.” Id. The Court emphasized a conviction

for first-degree burglary imputed a risk of confrontation and violence,

because the structure invaded was either adapted for overnight use or an

individual was present at the time of entry. Id. at 65.



                                           - 19 -
J. A32033/14


        Of note, the Chester Court, in holding that Section 4503(1)

encompasses all “‘violent behavior’ in addition to the enumerated crimes

contained in Section 4503(2)-(6)[,]” specifically rejected the defendant’s

suggestion to apply the maxim of expressio unius est exclusio alterius. Id.

at 63. Furthermore, the Court dismissed the defendant’s argument that his

prior burglaries did not involve violent behavior, concluding: “it is an

offender’s non-privileged entry, which ‘invit[es] dangerous resistance’ and,

thus, the possibility of the use of deadly force against either the offender or

the victim, that renders burglary a violent crime, not the behavior that is

actually exhibited during the burglary.” Id. (citation omitted).

        Mindful of the guidance in Chester, we consider whether a prior

conviction for resisting arrest21 falls within the meaning of “violent behavior”

under Section 4503(1).        Under the common law, obstruction of the

execution of lawful process was an offense against public justice and

authorized the officer to use force to ensure compliance without fear of civil

liability.   See People v. Nash, 1 Idaho 206, 211-12 (1868);22 4 William



21
   As noted below, resisting arrest occurs when “[a] person . . . with the
intent of preventing a public servant from effecting a lawful arrest . . .
creates a substantial risk of bodily injury to the public servant or anyone
else, or employs means justifying or requiring substantial force to overcome
the resistance.”   18 Pa.C.S. § 5104.         The offense is graded as a
misdemeanor of the second degree.
22
     The Nash Court stated resisting arrest




                                     - 20 -
J. A32033/14


Blackstone,    Commentaries   *129,   *179.     Further,   the   common      law

envisioned that resistance to lawful process established malice for murder if

the resistance resulted in the officer’s death. Id.; 4 Blackstone *200-01.

     Plainly, the traditional offense of obstruction protects police officers.

At the same time, criminalizing resistance channels an individual’s behavior

toward compliance with an officer’s commands and ensures the orderly

administration of law. Cf. Commonwealth v. Williams, 496 A.2d 31, 43,

50 (Pa. Super. 1985) (en banc) (suggesting crime of assault protects person

and resisting arrest protects “time-tested yet fragile social balance whereby

our elected representatives provide laws for the good of society, and public

officers to execute and enforce them, and under which respect and

        is an offense at common law . . . . Blackstone says:
        “Obstructing lawful process is at all times an offense of a
        very high and presumptuous nature, but more particularly
        so when it is an obstruction of an arrest upon criminal
        process. And in civil cases resistance will justify an officer
        in proceeding to the last extremity. So that in all cases,
        civil or criminal, when persons having authority to arrest or
        imprison are resisted in so doing while using the proper
        means for that purpose, they may repel force with force,
        and need not give back.” Officers of justice while in the
        execution of their offices are under the peculiar protection
        of the law, and killing them whilst so doing is murder.
        Note, also, sheriffs, constables, watchman, etc., while in
        the due execution of their duties, are under the peculiar
        protection of the law—a protection founded in wisdom and
        equity—for without it the public tranquillity can not be
        maintained nor private property secured; nor, in the
        ordinary course of things, will offenders of any kind be
        amenable to justice. . . .

Nash, 1 Idaho at 211-12 (citations omitted).



                                    - 21 -
J. A32033/14


obedience shown to officers discharging their lawful duties are as essential

to the orderly administration of justice as the laws themselves.”).         As

suggested in Williams, however, the principal “injury” attendant resisting

arrest is the “administration of law,” a view reflected in the continuing

requirement that the underlying arrest be lawful to sustain a resisting arrest

conviction. Cf. id.; see generally Commonwealth v. Biagini, 655 A.2d

492, 497-98 (Pa. 1995) (holding conviction for resisting arrest requires

underlying arrest be lawful, but unlawful nature of arrest did not preclude

conviction for aggravated assault of officer). But see Commonwealth v.

Jackson,     924 A.2d 618, 621 (Pa. 2007) (upholding resisting arrest

conviction where initial attempt to arrest was unlawful, but probable cause

arose to arrest defendant for other crimes committed while resisting arrest).

      As to the treatment of the offense at law, our review reveals no special

consideration given to a conviction for resisting arrest under Pennsylvania

statutes. Resisting arrest is not expressly listed as a “crime of violence” for

recidivist sentencing purpose,23 see 42 Pa.C.S. § 9714(g), or in any other

statute. Nor is it an enumerated crime or aggravating factor in a sentencing




23
  We address the Commonwealth’s argument that resisting arrest is an
equivalent offense under Section 9714(g) below.




                                    - 22 -
J. A32033/14


or rehabilitative statute.24 Indeed, it does not per se disqualify an individual

from possession of a firearm.25 See 18 Pa.C.S. § 6105(b).

      The legislative history surrounding the crime of resisting arrest

supports a policy distinction between the protection of the officer and the

orderly administration of justice.   Section 4313 of the former Penal Code,

enacted in 1939, and as amended in 1963, contained an offense entitled

“Obstructing an Officer in the Execution of Process or in the Performance of

His Duties.” The statute provided:

         Whoever knowingly, wilfully and forcibly obstructs, resists
         or opposes any officer or other person duly authorized, in
         serving or attempting to serve or execute any legal
         process or order, or in making a lawful arrest without
         warrant, or assaults or beats any officer or person, duly
         authorized, in serving or executing any such legal process
         or order or for and because of having served or executed
         the same; or in making a lawful arrest without warrant; or
         rescues another in legal custody; or whoever being
         required by any officer, neglects or refuses to assist him in
         the execution of his office in any criminal case, or in
         preservation of the peace, or in apprehending and securing
         any person for a breach of the peace, is guilty of a
         misdemeanor, and on conviction, shall be sentenced to




24
   For example, the Pennsylvania Sentencing Guidelines assigns resisting
arrest an offense gravity score of two. 204 Pa. Code § 303.15. General
obstruction of the administration of law under 18 Pa.C.S. § 5101 carries an
offense gravity score of three. Id.
25
  18 Pa.C.S. § 6105(b) lists disqualifying offenses prohibiting a person from
possession of a firearm, and includes all burglaries, as well as several
potential misdemeanor offenses, such as 18 Pa.C.S. § 5121 (escape) and 18
Pa.C.S. § 5122 (weapons or implements for escape).



                                     - 23 -
J. A32033/14


          imprisonment not exceeding one year, or to pay a fine not
          exceeding five hundred dollars ($500), or both.[26]

Commonwealth v. Anderjack, 413 A.2d 693, 696 n.5 (Pa. Super. 1979)

(quoting 18 P.S. § 4314 (1963)). In 1963, the General Assembly created a

separate felony offense of aggravated assault and battery upon a police

officer, which carried a five-year maximum sentence. See 18 P.S. § 4314.1

(1963).

     Thus, the General Assembly traditionally distinguished misdemeanor

resistance and/or assault and battery of an officer, each punishable by one

year’s imprisonment, from assault and battery punishable by three years’

imprisonment, as well as felony aggravated assault of an officer punishable

up to five years.    See 18 P.S. §§ 4314, 4314.1; Commonwealth v.

Nelson, 305 A.2d 369, 370-71 (Pa. 1973) (concluding, under former

common-law doctrine, that conviction for assault and battery in resisting

arrest under Section 4314 merged into assault and battery); Williams, 496

A.2d at 43 (aggravated assault of police officer and resisting arrest did not

merge under former principal injury test).

     In 1972, the Commonwealth adopted the Crimes Code based upon the

Model Penal Code. The Crimes Codes established “offenses involving danger


26
  A substantially similar provision existed since at least 1860. See Act 31
March, 1860, P.L. 386, § 8; Commonwealth v. Sadowski, 80 Pa. Super.
496 (1922) (noting that obstruction criminalized failure to assist an officer
pursuing suspect and “it would be a strange legal anomaly” to convict citizen
obeying officer’s order to assist with assault and battery of suspect).



                                   - 24 -
J. A32033/14


to the persons” in Article B, and “assaults” under Chapter 27, as well as

“offenses against Public Administration” in Article E, and crimes obstructing

governmental operations in Chapter 51. In addition to the general Chapter

27 offenses protecting the safety and well-being of any person, the former

offenses of assault and battery upon a police officer in 18 P.S. § 4314 and

aggravated assault and battery upon a police officer in 18 P.S. § 4314.1

were incorporated into Chapter 27. See 18 Pa.C.S. § 2702(a)(2), (3), (6) &

1972 Official Cmt.    Currently, there are several provisions that specifically

protect police officers. See 18 Pa.C.S. §§ 2702(a)(2), (3), (6), (7), 2702.1.

Those provisions continue the common law tradition of affording special

protections to police by, for example, considering “simple” assaults upon

police officers as felony aggravated assault.               See 18 Pa.C.S. §§ 2701,

2702(a)(6); Commonwealth v. Wertelet, 696 A.2d 206, 210 n.6                          (Pa.

Super. 1997); accord Nash, 1 Idaho at 212.

     Under Chapter 51, the General Assembly broadened the scope of

criminal liability for “obstructing administration of law” and distinguished

resisting arrest. Compare 18 Pa.C.S. §§ 5101, 5104; with 18 P.S. § 4314;

see also 18 Pa.C.S. § 5101, 1972 Official Cmt (noting there was no similar

provision   to   obstruction   offense     in     Section    5101   in   existing   law).

Obstruction constitutes a second-degree misdemeanor for the use of “force,

violence, physical interference or obstacle, breach of official duty, or any

other unlawful act” with the intent to obstruct, impair, or pervert the



                                         - 25 -
J. A32033/14


administration of law. 18 Pa.C.S. § 5101. The obstruction statute excludes

“flight [or] refusal to submit to arrest.” 18 Pa.C.S. § 5101. The intent of

the Model Penal Code drafters was “to relegate such conduct to the . . .

offense of resisting arrest.” Model Penal Code § 242.1, Explanatory Note.

      We now turn to the resisting arrest statute at issue in this appeal.

Section 5104 of the Crimes Code provides:

           A person commits a misdemeanor of the second degree if,
           with the intent of preventing a public servant from
           effecting a lawful arrest or discharging any other duty, the
           person creates a substantial risk of bodily injury to the
           public servant or anyone else, or employs means justifying
           or requiring substantial force to overcome the resistance.

18 Pa.C.S. § 5104 (emphasis added). Notably, resisting arrest is a second-

degree misdemeanor, the same grade as obstruction.           Moreover, resisting

arrest contains alternative bases for liability, i.e., acts creating a substantial

risk of injury or requiring substantial force to overcome. See Thompson,

922 A.2d at 928. The use of the term “substantial” is consistent with the

1972 Official Comment that “this section changes existing law somewhat by

not extending to minor scuffling which occasionally takes place during an

arrest.”   18 Pa.C.S. § 5104, 1972 Official Comment.        Similarly, the Model

Penal Code drafters indicate their suggested “language exempts from liability

nonviolent refusal to submit to arrest and such minor acts of resistance as




                                      - 26 -
J. A32033/14


running from a policeman or trying to shake free of his grasp.” 27           Model

Penal Code § 242.1, Explanatory Note for Sections 242.1-242.8.

      The creation of a substantial risk of bodily injury to a public servant

may fall within the ambit of “violent behavior”28 under a common

understanding of that phrase, under the analytical framework set forth in

Chester.      See Chester, 101 A.3d at 64-65 (noting first-degree burglary

viewed as a crime of violence because offender’s “non-privileged entry . . .

contemplates the potential for confrontation” and “‘invit[es] dangerous

resistance’ and thus the possibility of the use of deadly force” (citations

omitted)).     However, this does not end our inquiry, because “passive

resistance”    requiring   substantial     force   to   overcome   constitutes   an

independent basis for resisting arrest.       See Thompson, 922 A.2d at 928.

Thus, we consider further the nature of liability under the second element of

the resisting arrest statute.

      In Commonwealth v. Clark, 761 A.2d 190 (Pa. Super. 2000), we

sustained a conviction for resisting arrest based on the following:


27
   The drafters explained, “The policy judgment underlying this curtailment
of coverage is that authorizing criminal punishment for every trivial act of
resistance would invite abusive prosecution.” Model Penal Code § 242.1,
Explanatory Note.
28
   We note Webster’s defines “violent” as: “1: characterized by extreme
force : marked by abnormally sudden physical activity and intensity 2:
furious or vehement to the point of being improper, unjust, or illegal . . . 4:
produced or effected by force . . . .” Webster’s Third New International
Dictionary, Unabridged 2554 (1986).



                                         - 27 -
J. A32033/14


        The Carlisle Police responded to a fight in front of the
        Carlisle Tavern on South Hanover Street, just south of the
        Courthouse.     The defendant was first observed in a
        crosswalk. He then approached Officer Kevin Roland at
        which time he was screaming profanity. When Officer
        Roland attempted to arrest the defendant for disorderly
        conduct, the defendant avoided arrest by walking
        backwards and walking in circles. From time to time, the
        defendant would assume a fighting stance. The officer
        then sprayed the defendant with pepper spray in an effort
        to subdue him. The defendant then began running down
        South Hanover Street in the travel lanes of the roadway.
        The officer ran after the defendant until Mr. Clark slipped
        on the wet roadway and fell down. The officer then turned
        the defendant over onto his stomach and handcuffed him.

Clark, 761 A.2d at 191. In light of that record, the Clark Court concluded,

“substantial force   was thus required to    overcome [the     defendant’s]

resistance to the arrest.” Id. at 193-94.

     In Thompson, the defendant and her husband were involved in an

argument with employees and another driver inside a parking garage.

Thompson, 922 A.2d at 927.       Two officers on horseback arrived and the

following occurred

        Officer Deborah Ewing heard profanities as she approached
        the garage. Once inside, she observed [the defendant’s
        unoccupied] vehicle by the booth. [The defendant] was
        standing behind the car, and [the defendant’s husband]
        was shouting at the driver of the other vehicle. When
        Officer Ewing attempted to get [the defendant’s husband]
        attention by calling and whistling, he began flailing his
        arms and hitting the officer. While trying to control her
        horse, Officer Ewing informed [the defendant’s husband]
        that he was under arrest . . . .          [The defendant]
        approached Officer Ewing, yelling and waving her hands in
        an attempt to scare the horse. [The defendant] hit the
        horse’s nose, causing the animal to rear up.



                                    - 28 -
J. A32033/14


             Officer Canfield then arrived on the scene, dismounted
         his horse to diffuse the activity among [the defendant],
         Officer Ewing, and Officer Ewing’s horse. As the couple
         attempted to re-enter their vehicle, Officer Canfield yelled,
         pushed them against the car, threw them to the ground,
         and a struggle ensued. [The defendant] and her husband
         interlocked their arms and legs and refused to respond to
         Officer Canfield’s verbal commands to release their hands.
         The officers attempted to pry the couple apart to handcuff
         and place them in custody. After struggling with the
         officers for a few minutes, [the defendant] was eventually
         disengaged from Mr. Thompson and handcuffed after
         pepper spray was deployed.

Id. The defendant was convicted of resisting arrest, disorderly conduct, and

taunting a police animal. Id.

      On appeal, the defendant in Thompson challenged her resisting arrest

conviction and argued “her ‘passive’ resistance to the officers’ attempts to

place her in custody belie[d] any intent to strike or use force against them.”

Id. at 928. This Court rejected that argument, relying in part upon Clark.

Specifically, we observed, “Officer Ewing . . . struggled to pull [the

defendant] apart from her husband with whom she interlocked her arms and

legs . . . and held her arms tightly beneath him” despite the officers’

commands to disengage from her husband. Id. We further noted “Officer

Canfield testified that his attempts to restrain the couple to place them

under arrest left him ‘exhausted.’”      Id. (citation omitted).    Thus, the

Thompson Court concluded the defendant’s “use of passive resistance

requiring substantial force to overcome provided sufficient evidence for

upholding the resisting arrest conviction.” Id.



                                    - 29 -
J. A32033/14


        This Court’s unpublished memoranda, while not precedential, illustrate

the grounds for liability under the substantial-force-required element. See,

e.g.,    Commonwealth       v.   Royster,     181   WDA   2015   (unpublished

memorandum at 7) (Pa. Super. June 3, 2015) (concluding substantial force

required to overcome resistance, when, during lawful arrest for disorderly

conduct on bus, defendant grabbed a hand-bar, yelled and struggled, and

required “three police ‘a considerable amount of time’ to secure [the

defendant’s] hands” (emphasis in original)); Commonwealth v. Patrick,

1265 WDA 2014 (unpublished memorandum at 8) (Pa. Super. June 1, 2015)

(concluding substantial force required to overcome defendant when after

officer tackled defendant, defendant refused to show his hands and submit

to being handcuffed; officer believed defendant was armed with a hammer;

another officer was required to handcuff defendant); Commonwealth v.

Wright, 2935 EDA 2013 (unpublished memorandum at 10) (Pa. Super. July

1, 2014) (concluding after defendant fled, “the fact that it took two police

officer 10 to 15 seconds to place handcuffs on [defendant] meets the

statutory language of resistance behavior that took substantial force to

surmount”).

        We are mindful that Chester precludes this Court from engaging in a

case-by-case analysis of the facts to determine whether a per se

disqualifying crime imputes violent behavior. See Chester, 101 A.3d at 65.

Nevertheless, our decisions in Clark and Thompson, as well as our



                                     - 30 -
J. A32033/14


continued application of the statute, reveal a resisting arrest conviction may

be predicated upon the “substantial” use of force to subdue resistance

without an express consideration of a substantial risk of bodily injury.

Because the text of the resisting arrest statute does not distinguish between

the alternative elements for liability, there is ambiguity as to whether a

resisting arrest conviction involves “violent behavior” as a matter of law. Cf.

id. at 64-65. Given this ambiguity, as well as the historical treatment of the

crime, a conviction for resisting arrest is not amenable to a per se approach

when determining ineligibility for “violent behavior” under the RRRI.

      We are further mindful of the sound policies discussed by our courts

and the federal courts that the essence of resisting arrest is the creation of a

substantial risk of bodily injury and thus constitutes a “crime of violence.”

See Stinson, 592 F.3d at 466; Commonwealth v. Miller, 475 A.2d 145,

146 (Pa. Super. 1984); see also United States v. Jones, 740 F.3d 127,

137 (3d Cir. 2014) (holding misdemeanor conviction for fleeing and eluding

under 75 Pa.C.S. § 3733 constituted categorical “crime of violence” under

federal sentencing guidelines).     However, given the text of Section 5104,

and our applications of the statute, it is apparent our courts strictly construe

and apply the plain language of the statute. Cf. 1 Pa.C.S. § 1921(b) (“When

the words of a statute are clear and free from all ambiguity, the letter of it is

not to be disregarded under the pretext of pursuing its spirit.”).




                                     - 31 -
J. A32033/14


      Thus, we turn to the Commonwealth’s argument that even if resisting

arrest is not enumerated as disqualifying offense, it is equivalent to other

“crimes of violence.”    Commonwealth’s Brief at 39-40 (citing 42 Pa.C.S. §

9714(g)).    Section 9714(g) enumerates several per se crimes of violence,

including, “aggravated assault as defined in 18 Pa.C.S. § 2702(a)(1) or (2) .

. . assault of law enforcement officer as defined in 18 Pa.C.S. § 2702.1 . . .

or an equivalent crime under the laws of this Commonwealth . . . .”               42

Pa.C.S. § 9714(g). However, the Commonwealth relies solely on the policies

underlying   resisting   arrest   and    fails   to   acknowledge   the   significant

differences between resisting arrest and assaulting a police officer, including

whether injury was caused or attempted, the severity of the injury caused or

intended, and the mens rea of the offenses.29          Thus, we discern no basis to

conclude that resisting arrest is an equivalent “crime of violence” under

Section 9714(g).

      Lastly, we consider the trial court’s reliance upon federal decisions

holding resisting arrest is a “crime of violence.”              Under the federal

sentencing guidelines, a defendant is considered a “career offender” if in

relevant part he has “at least two prior felony convictions of . . . a crime of

29
   Compare 18 Pa.C.S. § 5104 (requiring intent to prevent lawful arrest and
either creating substantial risk of bodily injury or requiring substantial force
to overcome), with 18 Pa.C.S. § 2702(a)(1) (requiring attempt to cause or
causing serious bodily injury to another recklessly under circumstances
manifesting extreme indifference), (a)(2) (requiring same for officers) and
18 Pa.C.S. § 2702.1 (requiring, inter alia, attempt to cause or knowingly
causing bodily injury to officer by discharging firearm).



                                        - 32 -
J. A32033/14


violence[.]” U.S.S.G. § 4B1.1. The guidelines define a “crime of violence”

as “any offense under federal or state law, punishable by a imprisonment

exceeding one year, that . . . otherwise involves conduct that presents a

serious potential risk of physical injury to another.” U.S.S.G. § 4B1.2(a)(2).

      In Stinson, the Third Circuit held that resisting arrest was a

categorical “crime of violence” for sentencing purposes because “it involves

conduct that presents a serious potential risk of physical injury to another.”

Stinson, 592 F.3d at 466. The Court reasoned:

         Although the language of Pennsylvania’s resisting arrest
         statute “does not require the aggressive use of force such
         as striking or kicking of the officer,” we have found no
         decision under Pennsylvania law that affirmed a conviction
         for resisting arrest based on a defendant’s inaction or
         simply “lying down” or “going limp.” Counsel arguing
         before us on this appeal could cite to none in response to
         our questions. In fact, there are several cases in which
         Pennsylvania courts have recognized that resisting arrest
         does not extend to “minor scuffle[s] incident to an arrest.”
         It is only when a defendant who was “struggling and
         pulling, trying to get away from [the arresting officer who
         was physically restraining him],” that he was convicted of
         resisting arrest, and such cases are rare.


Id. (citations omitted).      The Stinson Court rejected the defendant’s

argument that under Thompson, a Pennsylvania conviction could reflect

“active” or “passive” resistance, noting that the defendant in Thompson

resisted actively by, inter alia, startling and striking a police horse.

      We need not quarrel with the Third Circuit’s interpretation of the

Pennsylvania statute as that Court applied an express definition of a “crime



                                      - 33 -
J. A32033/14


of violence,” as well as case law on the scope of that definition. 30 Moreover,

the purposes of the RRRI statute, which concerns a defendant’s eligibility for

a rehabilitative program, and the federal sentencing guidelines scoring of

prior convictions are sufficiently distinct such that complete congruity
                                                                           31
between the definitions of “violent behavior” and a “crime of violence”         is

unnecessary.    Compare 61 Pa.C.S. § 4503(3) and 18 P.S. § 11.103

(rendering defendant ineligible for RRRI for prior conviction for all Chapter

27 offenses, including simple assault) with Stinson, 592 F.3d at 463

(noting record failed to show basis for Pennsylvania simple assault conviction

and declining to address whether that conviction constituted crime of

violence under federal sentencing guidelines). It suffices for the purposes of

this appeal to conclude that we do not find federal case law persuasive

authority with respect to Pennsylvania’s RRRI statute.

      In sum, we conclude the fact of a prior conviction for resisting arrest

does not per se demonstrate “violent behavior” when determining RRRI

eligibility. See 61 Pa.C.S. § 4503(1). It follows that resisting arrest is not a


30
   See Stinson, 592 F.3d at 462 (discussing categorical and modified
categorical approaches to determining whether elements of statute meet the
definition of “crime of violence.”).
31
   The United States Supreme Court, in Johnson v. United States, 576
U.S. ___, 2015 WL 2473450 (June 26, 2015), recently held a substantial
similar definition of a “violent felony” as “conduct that presents a serious
potential risk of physical injury to another” was unconstitutionally vague.
Id. at ___ (striking 18 U.S.C. § 924(e)(2)(B), known as “residual” clause of
Armed Career Criminal Act).



                                     - 34 -
J. A32033/14


pending “additional charge[ that] would cause the defendant to become

ineligible” for a RRRI minimum sentence. See 61 Pa.C.S. § 4503(5).       As

the Commonwealth’s sole objection to Appellant’s RRRI eligibility was that

resisting arrest was a per se crime of violence, see N.T. Sentencing, at 11-

14, we are constrained to reverse the trial court’s determination that

Appellant was RRRI ineligible.

      Judgment of sentence vacated.         Case remanded for resentencing

consistent with this memorandum. Jurisdiction relinquished.

      Judge Panella joins the memorandum.

      Judge Olson files a concurring and dissenting memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/15/2015




                                   - 35 -
                                                                                                Circulated 06/30/2015 04:06 PM

                                                                                                  ·'

                       COMMONWEALTH OF PENNSYLVANIA                     : IN THE COURT OF COMMON PLEAS

                                                                         CHESTER COUNTY, PENNSYLVANIA
                               vs
                                                                         CRIMINAL ACTION

                       JEROME GRIER                                      NO. 1348-11

                                                                         SUPERIOR CT. NO. 1429 EDA 2013


                                                                                                                                  ,....,
                       Nicolas Casenta, Esquire, Attorney for the Commonwealth.                         ~-("')
                                                                                                       \,      } ·T',.._
                                                                                                                                  ~-=)



                       Trevor Taylor, Esquire, Attorney for Defendant.                                 ::..: rq
                                                                                                       r··r: -,~ J
                                                                                                                              C..s~
                                                                                                                              );c,,
                                                                                                                                            ;o
                                                                                                       (.n: . .,; ..
                                                                                                       _ .... ? ....... . .
                                                                                                                              c·
                                                                                                                              c;-.,
                                                                                                                                           Pl
                                                                                                       f"TJ  CJ               P•,_)
                                                                                                                                           C)
                                                                                                       ::.tJ-'1               co           r·11
                                                    STATEMENT OF THE COURT                             C;CJ                   '-'               ;#

                                                                                                       C.) C:)                       .     f\!.,,
                               Defendant filed a timely appeal on May 15, 2013, following se.ntencia@ on ~_pril 24,
                                                                                                   )..:, ··i                      ··       C:J
                                                                                                   •             (,J)         -

                       2013. An appeal having been taken, pursuant to Pa.RAP. 1925(a), the fofiawing

                       statement is submitted.

                              The criminal charges in this case arose as a result of a lengthy multi-agency police

                       investigation of the Chester County High Intensity Drug Trafficking Area Group.                                     The

                       investigation included Wiretap Authorization Orders issued by the Superior Court and the

                       compilation of thousands of intercepted communications regarding the purchasing, selling

                       and transferring of drugs and money. This investigation resulted in Defendant's arrest as

                       well as the arrest of fifteen other defendants who were involved in this drug trafficking

                       organization.

                              Pursuant to the Amended Information, filed September 7, 2012, Defendant was

                       charged with 11 counts of possession with intent to deliver, in violation of 35 Pa.C.S.A. §

                       780-113(A)(30);   1 count of criminal conspiracy, in violation of 18 Pa.C.S.A. § 903(c); 7

)/Jrtfftl/f:J          counts of dealing in proceeds of unlawful activities, in violation of 18 Pa.C.S.A. §

?1ft!. rpt             5111 (a}( 1); 1 count of corrupt organizations, in violation of 18 Pa. C. S .A. § 911 (b )(3 )(4);
/:?;·/7 ~/ 5       :
 lj~' /'- .    "
    'h»i-.
       4
    /~ I).
                                                                     Circulated 06/30/2015 04:06 PM




15 counts of criminal use of a communications facility, in violation of 18 Pa.C.S.A. §

7512(a); 11 counts of possession of a controlled substance, in violation of 35 Pa.C.S.A. §

780-113(A)(16); and 45 counts of criminal solicitation, in violation of 18 Pa.C.S.A. § 902.

       In response to Defendant's Habeas Corpus Petition, an Order was entered on

September 21, 2012, dismissing the following charges: 2 counts of possession with

intent to deliver, 1 count of dealing in proceeds of unlawful activity, 1 count of corrupt

organizations, 2 counts of possession of a controlled substance and 2 counts of criminal

solicitation. A jury trial was conducted from January 7, 2013 through January 15, 2013.

Defendant was found guilty of the following charges on January 15, 2013: 9 counts of

possession with intent to deliver; 9 counts of possession of a controlled substance; 42

counts of criminal solicitation; 15 counts of criminal use of a communications facility; 1

count of criminal conspiracy; and 6 counts of dealing in proceeds of unlawful activities.

Defendant was sentenced on April 24, 2013 to an aggregate term of imprisonment of

14.75 to 29.5 years.

       Defendant did not file a Post-Sentence Motion but did file a Notice of Appeal on

May 15, 2013.    On that same date this court entered an order directing Defendant's

counsel to file a concise statement of errors complained of on appeal no later than

twenty-one (21) days after the entry of the order. On May 21, 2013, Defendant filed a

Request for Extension of Time to file the statement due to the need to obtain the

transcripts. An Order was entered on May 22, 2013 granting Defendant's request for an

extension and ordering said statement to be filed no later than June 19, 2013.

Defendant filed his concise statement on June 19, 2013 and filed a supplemental

statement on June 20, 2013.




                                           2
                                                                    Circulated 06/30/2015 04:06 PM




         Defendant alleges ten (10) errors complained of on appeal in his June 19, 2013

 statement and one (1) additional error in his June 20, 2013 supplemental statement. This

 court will address each issue raised, but will group the issues by subject matter in the

 interest of clarity.

 Superior Court 's Wiretap Authorizing Orders:

         Defendant's first issue raised on appeal is that "[t]he Court erred by admitting the

Appellant's conversations at trial which were not authorized for interception under the

Authorizing Orders of the Superior Court because, the Appellant was a known party and

his name was absent from many of the orders." Defendant's second issue raised on

appeal is that "[t]he Court erred by allowing evidence related to charges which were not

listed in the Authorizing Orders of the Superior Court." These issues were the subject of

an Amended Motion to Suppress that was filed on April 3, 2012. After a hearing and a

review of the evidence and current state of the law, this court filed an Opinion and Order

on October 11, 2012. In accordance with Pa.R.A.P. 1925(a), this court sets forth that the

reasons for the denial of Defendant's request for suppression based on his first two

issues on appeal are found in that Opinion and Order, which are attached hereto and

made a part hereof.

Drug Experts:

        Defendant's third issue raised on appeal is that "[t]he Court erred in allowing the

drug experts involved in this case to speculate about the meaning of numerous phrases

used in the Appellant's conversations.    The definitions provided by the drug experts

were not necessary and were unfairly prejudicial to the Appellant."     This court

disagrees.




                                           3
                                                                     Circulated 06/30/2015 04:06 PM




        As discussed above, this case included the compilation of thousands of

 intercepted communications regarding the purchasing, selling and transferring of drugs

 and money. Within these communications there were very few times actual references to

 drugs, weights or money was used. Rather, other terms were used to covertly

communicate.      In addition, observational evidence was presented by the officers, much of

which included video surveillance.

        Pennsylvania State Police Trooper Joseph Fanning was found to be an expert in

narcotics trafficking and Special Agent Mark Koss of the Drug Enforcement

Administration was found to be an expert in narcotics trafficking and narcotics trafficking

investigations.   (N.T., 1/9/13, p. 59 and N.T., 1/10/13, p. 78). Both experts testified about

how numerous certain terms were used within this drug trafficking organization. For

example, a "snorter" is someone who uses powdered cocaine, "stack" is a thousand

dollars in United States currency and "stepped on" is the adding of adulterant to cocaine.

(N.T., 1/9/13, p. 65).

       Pursuant to Pa.RE. 702, "[iJf scientific, technical or other specialized knowledge

beyond that possessed by a layperson will assist the trier of fact to understand the

evidence or to determine a fact in issue, a witness qualified as an expert by knowledge,

skill, experience, training or education may testify thereto in the form of an opinion or

otherwise."

       Pennsylvania courts have "determined that in narcotics investigations involving

legally intercepted telephone conversations, expert testimony regarding coded and cryptic

language relating to criminal activity and sales of controlled substances is permissible

under Rule 701." Commonwealth v. Huggins, 68 A.3d 962, 967 (Pa.Super. 2013), citing




                                           4
                                                                     Circulated 06/30/2015 04:06 PM




 Commonwealth v. Cuevas, 61 A.3d 292 (Pa.Super. 2013); and Commonwealth v. Doyen,

 848 A.2d 1007 (Pa.Super. 2004).

        It was proper to allow the experts to interpret the terms used within this drug

 trafficking organization as interpretation of these terms assisted the jury to understand the

evidence. Many of the conversations would have been confusing or incomprehensible

without the expert testimony. Accordingly, Defendant's issue on appeal is without merit.

Severance:

        Defendant's fourth issue raised on appeal is that "[t]he Court erred in denying the

Appellant's Motion for Severance from the other co-defendants."         This court disagrees.

        Defendant filed a Motion for Severance on October 22, 2012.         Defendant argued

that the dismissal of the corrupt organizations charges eliminated "any legal necessity

to try the co-defendants together."     He further argued that he would be prejudiced by

the admission of statements and evidence admissible against the co-defendants, but

not admissible against Defendant.

       Pa.R.Crim.P. 582(A)(2) provides that "Defendants charged in separate

indictments or informations may be tried together if they are alleged to have

participated in the same act or transaction or in the same series of acts or transactions

constituting an offense or offenses."    Pa.R.Crim.P. 583 states as follows: "The court may

order separate trials of offenses or defendants, or provide other appropriate relief, if it

appears that any party may be prejudiced by offenses or defendants being tried together."

Appellate review of a trial court's denial of a motion for severance is addressed to the

sound discretion of the trial court and its decision will not be disturbed absent a manifest

abuse of discretion. Commonwealth v. Page, 59 A.3d 1118, 1133 (Pa.Super. 2013),




                                           5
                                                                     Circulated 06/30/2015 04:06 PM




 citing Commonwealth v. Mollett, 5 A.3d 291, 305 (Pa.Super. 2010).

        A defendant bears the burden of proving that he would be prejudiced by a decision

 not to sever, and must show real potential for prejudice rather than mere speculation.

 Commonwealth v. Rivera, 773 A.2d 131, 137 (Pa. 2001 ), citing Commonwealth v. Uderra,

 706 A.2d 334, 339 (Pa. 1998). See also Page, 59 A.3d at 1133, citing Mollett, 5 A.3d at

 305, supra. The United States Supreme Court and the Pennsylvania Supreme Court

have both "recognized that joint trials of co-defendants play a crucial role in the criminal

justice system."    Commonwealth v. Travers, 768 A.2d 845, 847 (Pa. 2001), citing

Richardson v. Marsh, 481 U.S. 200, 209, 107 S.Ct. 1702, 1708 (1987); Commonwealth v.

Wharton, 607 A.2d 710 (Pa. 1992); Commonwealth v. Jackson, 303 A.2d 924 (Pa. 1973);

and Commonwealth v. Kloiber, 106 A.2d 820 (Pa. 1954), cert. denied, 348 U.S. 875, 75

S.Ct. 112 (1954).

       "Where ... crimes charged grew out of the same acts and much of the same

evidence is necessary or applicable to all defendants, joint rather than separate trials are

to be preferred."   Commonwealth v. Childress, 680 A.2d 1184, 1187 (Pa.Super. 1996),

app. denied, 689 A.2d 231 (Pa. 1997). See also Commonwealth v. Lee, 662 A.2d 645,

651 (Pa. 1995), cert. denied, Lee v. Pennsylvania, 517 U.S. 1211, 116 S.Ct. 1831 (1996).

"Joint trials are favored when judicial economy will be served by avoiding the expensive

and time-consuming duplication of evidence ... " Commonwealth v. Birdsong, 24 A.3d

319, 336 (Pa. 2011), citing Commonwealth v. Jones, 668 A.2d 491, 501 (Pa. 1995).

       Additionally, "it is well established that 'the law favors a joint trial when criminal

conspiracy is charged."'   Commonwealth v. Serrano, 61 A.3d 279, 285 (Pa.Super.

2013), quoting Commonwealth v. Housman, 986 A.2d 822, 835 (Pa. 2009). '"A joint




                                           6
                                                                    Circulated 06/30/2015 04:06 PM




 trial of co-defendants in an alleged conspiracy is preferred not only in this

 Commonwealth, but throughout the United States."' Serrano, 61 A.3d at 285, quoting

 Commonwealth v. Colon, 846 A.2d 747, 753 (Pa.Super. 2004).

        "'It would impair both the efficiency and the fairness of the criminal justice system

 to require ... that prosecutors bring separate proceedings, presenting the same

 evidence again and again, requiring victims and witnesses to repeat the inconvenience

 (and sometimes trauma) of testifying, and randomly favoring the last tried defendants

who have the advantage of knowing the prosecution's case beforehand."'            Serrano, 61

A.3d at 285, quoting Colon, 846 A.2d at 753, quoting Richardson v. Marsh, 481 U.S. at

209, 107 S.Ct. at 1708. "'Joint trials generally serve the interests of justice by avoiding

inconsistent verdicts and enabling more accurate assessment of relative culpability."'

Id.

       In determining whether to grant a defendant's request for severance, "the court

must balance the need to minimize the prejudice that may be caused by the consolidation

against the general policy of encouraging judicial economy."    Commonwealth v. Presbury,

665 A.2d 825, 828 (Pa.Super. 1995), citing Commonwealth v. Patterson, 546 A.2d 596

(Pa. 1988). See also Commonwealth v. Stocker, 622 A.2d 333, 341 (Pa.Super. 1993).

"A better chance of acquittal from a separate trial is not sufficient cause to warrant

severance." Commonwealth v. Presbury, 665 A.2d at 828, citing Commonwealth v.

Katsafanas, 464 A.2d 1270 (Pa.Super. 1983). "Rather, the defenses presented by the

various defendants must be 'irreconcilable and exclusive' and 'conflict at the core' before

the substantial prejudice burden is met." Commonwealth v. Presbury, 665 A.2d at 828,

citing Commonwealth v. Bennie, 508 A.2d 1211, 1215 (Pa.Super. 1986).




                                          7
                                                                             Circulated 06/30/2015 04:06 PM




            "[l]t is common in joint trials of multiple defendants that evidence is admitted

    solely against one defendant."      Commonwealth v. Mccrae, 832 A.2d 1026, 1037 (Pa.

    2003), citing Travers, 768 A.2d at 847. "The general rule in such a circumstance is that

    an instruction to the jury that it is to consider the evidence only with respect to the

    defendant against whom it has been properly introduced is sufficient to remove any

    potential spillover prejudice to the defendant against whom the evidence was not

    admitted."   Mccrae, 832 A.2d at 1037, citing Commonwealth v. Bridges, 757 A.2d 859,

    883 (Pa. 2000); and Commonwealth v. Travaglia, 661 A.2d 352, 361 (Pa. 1995).

           Applying the above standards to the case at hand, it is clear that this court

    properly denied Defendant's request to sever his case from that of his co-defendants.

    Defendant and his co-defendants were members of a large drug trafficking organization

    that transported drugs into Chester County and sold them to numerous buyers in

    Chester County.    Defendant's case was originally joined with 13 other co-defendants as

    the Commonwealth had filed Rule 582 Notices to join the cases and defendants.1                   All

    of these co-defendants were identified to law-enforcement officials through the use of

the captured phone calls via the wire-tap, video surveillance and controlled drug

    purchases. Thousands of drug pertinent phone conversations were captured and

recorded which expanded the investigation and helped identify more members of the

drug trafficking organization.

          Due to the numerous co-defendants the court needed to balance the desire to

promote judicial economy while also promoting manageable trials. Therefore, it was

decided that Defendant would be tried with only two of the co-defendants: Omar


1
    The co-defendants were Omar Shelton, Khye Rivas, Philip DiMatteo, Kurtis St.John, Terrence Rokins,



                                                 8
                                                                                Circulated 06/30/2015 04:06 PM




 Shelton and Khye Rivas.2 All three were charged with numerous drug offenses and

 conspiracy to commit possession with intent to deliver with the kingpin of this drug

 trafficking organization, Mr. DiMatteo. As discussed above, the law favors joint trials

 when criminal conspiracy is charged. Therefore, Defendant's argument that the

 dismissal of the corrupt organizations charges eliminated "any legal necessity to try the

 co-defendants together" is without merit.

         This court limited any prejudice to Defendant concerning evidence that was

 admissible against the co-defendants but not against Defendant by properly instructing

 the jury. First, the court instructed the jury with regard to evidence concerning co-

 defendant DiMatteo as follows:

          Ladies and gentlemen, I am going to give you a cautionary
         instruction before I allow this.
                You are about to hear evidence concerning Phillip DiMatteo
         and his drug organization. This can be considered only for the
         purpose of giving you information, background on Mr. DiMatteo for
         the development of the events leading to the present charges
         pending against these three individuals, defendants.

                The evidence you are about to hear concerning Phillip
        DiMatteo can be considered only for the purpose of giving you
        information and background on Mr. DiMatteo for the purpose of
        development of the events that lead to the present charges on
        these three defendants and the specific charges against each of
        them.
                This DiMatteo information is not to be considered for any
        other purpose. The matters that you will hear are not to be
        employed by you to form any inferences with respect to these three
        defendants in those specific Phil DiMatteo matters about which you
        will hear testimony.
                You must not consider the specific instances regarding Mr.
        Phillip DiMatteo as evidence against any of these three defendants,
        Mr.Shelton, Mr. Rivas and Mr. Grier.

Christopher Currey, Jorge Rodriguez, Raemone Carter, Lawrence Brown, Clarence Reid, Kylil London,
Michael Pagan and Jon Nelson.
2
  It must be noted that some of the co-defendants had entered guilty pleas prior to that start of this trial
and one of the co-defendants died at Chester County Prison.



                                                  9
                                                                   Circulated 06/30/2015 04:06 PM




              As you know, if you find any of these defendants guilty of
       committing any of the crimes for which they are charged, it must be
       only because the Commonwealth has demonstrated by evidence
       proving beyond a reasonable doubt that the defendant committed
       each and every element of the crimes charged in their specific
       cases.
              So with that cautionary instruction, you may proceed.

(N.T., 1/8/13, pgs. 134-136).

       Thereafter, the court gave the following cautionary instruction to the jury

immediately before evidence of the recorded phone conversations was presented:

       So another thing I have to tell you is we have two separate
       defendants here on trial. They are being tried together, but they
       each face independently and separately from each other a series
       of charges. You must consider each piece of evidence you are
       about to hear only as it relates to the defendant who's involved in
      that tape.
              If you find something in the tape with one of the defendants
      that you think is compelling evidence, you are not to apply it in any
      way or let it give any negative inference in any way towards the
      other defendant. Each defendant is to be judged by evidence
      presented, specifically, against that defendant.
              And in terms of the tapes, there is, it will be clear which
      defendant is being discussed. And that's the defendant, only
      defendant, you can apply that evidence to. Whether you accept
      the evidence or whether you reject it, it relates to that person.
              Again, if you find either of those defendants guilty of
      committing any of the crimes for which he is charged, it must be
      because the Commonwealth has demonstrated by evidence
      proving beyond a reasonable doubt that that defendant committed
      each and every element of each crime charged. Thank you.

(N.T., 1/10/13, pgs. 171-172).

      In addition, the court gave the following instructions to the jury in the final charge:

              Now, members of the jury, I am going to remind you that
      throughout this charge, when I refer to defendant or defendants as
      I read the charge, you must apply the instructions separately and
      independently to each defendant, Mr. Jerome Grier and Mr. Khye
      Rivas. Although evidence has been presented in one trial, each
      defendant and his charge must be considered separately and
      independently from the other.



                                        10
                                                                  Circulated 06/30/2015 04:06 PM




                At the outset, when Mr. Kelly was presenting information
       about the background of Phillip DiMatteo, the individual on whose
       phone the wire was placed, I cautioned you that the background
       evidence you heard concerning DiMatteo could be only considered
       for the development of the events leading to the present charges.
       It was not to be considered for any other purpose.
                I am now restating that cautionary and limiting instruction
       that still controls. If you find either of these defendants guilty of
       committing the crimes for which he is charged, it must be because
       the Commonwealth has demonstrated by evidence proving beyond
       a reasonable doubt that the defendant committed each and every
       element of the crimes charged in these matters.


              There is a further rule that restricts use by you of the
       evidence offered to show that each defendant made statements
       concerning crimes charged against that individual defendant as a
       statement made before trial may be considered as evidence only
       against the defendant who made that statement. Thus, you may
       consider any statements only as evidence against the defendant
       who made it. You must not, however, consider the statement as
       evidence against the other defendant. You must not use the
       statement in any way against him.

(N.T., 1/15/13, pgs. 82-83 and 89-90).

       Since jurors are deemed to follow the court's directions, these proper instructions

were sufficient to remove any potential spillover prejudice to the defendant against

whom the evidence was not admitted. Defendant has failed to establish the burden of

prejudice needed to overturn the court's decision to deny his request to sever.

Therefore, this issue on appeal is without merit.

Mistrial:

       Defendant's fifth issue raised on appeal is that "[t]he Court erred in denying a

mistrial when the co-defendant Omar Shelton pied guilty following opening arguments.

As the cases were joined, Mr. Shelton's plea and absence from the trial raised an

inference that Mr. Grier was also guilty."




                                         11
                                                                        Circulated 06/30/2015 04:06 PM




        When a motion for a mistrial is presented to the court, the decision on said motion

 is within the sound discretion of the trial court. Commonwealth v. Greer, 895 A.2d 553,

 556 (Pa.Super. 2006), quoting Commonwealth v. Tejeda, 834 A.2d 619, 623 (Pa.Super.

2003). A mistrial upon motion of one of the parties is required only when an incident is

of such a nature that its unavoidable effect is to deprive a defendant of a fair and

impartial trial.   kl   "It is within the trial court's discretion to determine whether a

defendant was prejudiced by the incident that is the basis of a motion for a mistrial."            kl
  On appeal, the standard of review is whether the trial court abused that discretion

when deciding whether to deny the mistrial.         kl   "An abuse of discretion is more than an

error in judgment. On appeal, the trial court will not be found to have abused its

discretion unless the record discloses that the judgment exercised by the trial court was

manifestly unreasonable, or the result of partiality, prejudice, bias, or ill-will."     kl
       This trial started with three co-defendants: Omar Shelton, Khye Rivas and

Defendant. A jury was selected on January 7, 2013. On January 8, 2013, trial

proceedings were delayed because the attorney for Khye Rivas was in an automobile

accident. The jury was informed that someone involved in the case had been in an

accident and that proceedings would be delayed. The jury was not informed of the

identity of the person in the accident. (N.T., 1/8/13, pgs. 4-5 and 51).

       Proceedings started with the jury at 12:05. (N.T., 1/8/13, p. 50). The

Commonwealth presented an opening statement. (N.T., 1/8/13, pgs. 52-86).

Thereafter, the jury was released for a lunch recess at 12:56. (N.T., 1/8/13, p. 87).

Upon resumption of the proceedings, but not in the presence of the jury, Omar

Shelton's attorney informed the court that his client and the Commonwealth reached a




                                              12
                                                                           Circulated 06/30/2015 04:06 PM




negotiated guilty plea, subject to the court's approval. (N.T., 1/8/13, pgs. 89 and 93).

        The court and counsel discussed the best way to proceed since the jury had

already been in service for two days and the trial had just reached the stage of defense

opening arguments.       Therefore, it was agreed that the trial would not be further delayed

by taking the guilty plea at that point. The plea would be taken after the conclusion of

the jury proceedings that day, after the jury was released. So as to prevent any

confusion or taint of the jury with an opening by Omar Shelton's attorney, he agreed to

state that he would defer his opening statement.           (N.T., 1/8/13, pgs 89-97).

        The jury was reassembled and counsel for Defendant and Khye Rivas

proceeded with their opening arguments.3 (N.T., 1/8/13, pgs. 97-105). Thereafter, the

court asked Mr. Shelton's attorney, "Mr. Clark, do you wish to proceed now, or do you

wish to reserve your time?" (N.T., 1/8/13, p. 105). He responded, "Judge, I am going to

reserve my time. Thank you." J.sL.          The Commonwealth called its first witness and

questioned him until about 4:30. The witness was excused to be recalled on direct the

following day. (N.T., 1/8/13, p. 167). The jury was excused at 4:36 p.m. (N.T., 1/8/13,

p. 169). Thereafter, Omar Shelton entered a negotiated guilty plea.

        The following morning, defense counsel presented an oral motion for mistrial.

The following exchange took place with counsel and the court:

               We're now starting Day 3 of our trial. And counsel indicated
        to me in the last minutes of last evening that there would be a
        motion forthcoming.
               Counsel.
               MS. JONES: Yes, your Honor.
               MR. TAYLOR: For Mr. Grier, motion for mistrial, your Honor.


3Prior to the start of defense opening statements, the court asked, "Defense counsel, is anyone wishing to
proceed at this time with their opening?" (N. T., 1 /8/13, p. 97). Defendant's attorney responded, "Yes,
your Honor." kl



                                               13
                                                            Circulated 06/30/2015 04:06 PM




         A significant amount of information that was introduced
 regarding Omar Shelton is now not going to be moved. It is not
 relevant to this case. And now the jury has heard the information
 through Mr. Kelly's opening.
         They have been tainted by that information. And we don't
 believe that Mr. Grier can get a fair trial moving forward because
 that information has now been heard by the jury.
         MS. JONES: Your Honor, on behalf of Mr. Rivas, we also
would move for mistrial, judge, for the same reasons that counsel
 stated.
         Your Honor, I think that it is practical to assume as a juror
 after that information where Mr. Kelly very, specifically, laid out the
allegations against the other defendant, that he would leave all of
the sudden, just disappear, just seems to me that would be obvious
that he pied guilty, judge.
         So I think it's more than him being missing. I think the
 implication is that he has pied guilty.
         MR. KELLY: Your Honor, much like the evidence of Mr.
 DiMatteo's dealings with Kurtis St. John and Chris Curry and
Michael Pagan, and that evidence is coming in to show that Phil
 DiMatteo was in the business of selling drugs. So is the evidence
that I spoke about concerning Omar Shelton.
         We would ask that I still be able to introduce that evidence
concerning the May 11th stop of Omar Shelton when he was found
in possession of 184 grams. It's the same type of evidence where
the Court's permitting us to use in that section on Phil DiMatteo. I
am showing he is a drug user.
         THE COURT: Now, I already gave you limits as to what you
could put in.
         MR. KELLY: You did.
         THE COURT: It's cumulative. It's time consuming. And it's
not directly on point. It's to give some background.
         So because Mr. Shelton is not in this case any longer, and
to avoid any problem as alluded to by counsel, no, we're not going
to go into anything about Mr. Shelton on the    rt"    now. That's not
going to be part of this trial.
       MR. KELLY: Sure.
       THE COURT: That could tend to confuse the jury.
       MR. KELLY: Okay.
       THE COURT: That request is denied.
       MR. KELLY: I understand your ruling.
       At the same time, there is no prejudice to the defense that
would warrant a mistrial because the Court could permit us to
introduce that evidence. I understand why you are not. I respect
the decision.




                                   14
                                                                 Circulated 06/30/2015 04:06 PM




               My point is, though, that my opening remarks have Shelton's
       involvement and 184 grams on May 11th is not prejudicial. The
       Court can address it through a limiting instruction. It simply does
       not warrant the mistrial.
               As to the inference that a jury could draw from Mr. Shelton's
       absence, I submit an inference can just as equally be drawn that
       the Court dismissed the charges against Mr. Shelton.
               So I expressed a concern yesterday about the wording of
       the Court's instruction to the jury on this matter, that wording be
       used so as to not -
               THE COURT: Togobclhwa~.
               MR. KELLY: Yes.
               So the court, I understand, will offer an instruction that
       instructs the jury to make no inference, and I believe that would be
       sufficient.
               THE COURT: Okay. Thank you.
               Based upon my review of the situation, the requests for
       mistrial are denied. I do plan to give a cautionary instruction.

(N.T., 1/9/13, pgs. 6-10).

       Once the jury entered the courtroom, the court gave the following thorough

cautionary instruction to them:

       Good morning. Have a seat. I hope everybody had a good
       evening.
               Ladies and gentlemen, due to unforeseen circumstances,
       Mr. Omar Shelton will no longer be a part of this case. You are all
       cautioned that you are not to draw any inferences, negative or
       positive, against either side, the Commonwealth, or the defendants,
       nor against either defendant by this change in circumstances.
               Also, regarding any information, specifically, referencing Mr.
       Shelton in the Commonwealth's opening address, any statements
       such as that should be disregarded and must be disregarded by
       you as we go forward in this case. They are not to be applied to
       Mr. Grier or Mr. Rivas in any way.
               And as I said to you when we all first met when we were
       selecting the jury and getting you seated, members of the jury must
       consider each defendant and charges lodged against him
       separately.
               As I said before, if you find a defendant guilty of committing
       a crime or the crimes charged, it must be because the
       Commonwealth has demonstrated by evidence proving beyond a
       reasonable doubt that that defendant committed each and every




                                         15
                                                                      Circulated 06/30/2015 04:06 PM




       element of the crime charged, and not because of any other
       reason.
              So that's a cautionary instruction. And we're now ready to
       proceed.


       In Commonwealth v. Geho, three co-defendants were being tried together.                302

A.2d 463, 464 (Pa.Super. 1973). "During the course of the trial, two of the defendants

changed their pleas to 'guilty' in the presence of the jury. The jury was sequestered

and the two codefendants were, thereafter, dropped from the proceedings.             The trial

proceeded against Girard Geho .... When the jury returned, the trial judge gave

cautionary instructions to the jury .... "~    The Geho court determined that the trial

judge adequately instructed the jury that it had the burden of finding the defendant

guilty beyond a reasonable doubt and that it could not take the codefendants' guilty

pleas into consideration.   ~ at 466.

       In the case at hand, the jury was not informed that Mr. Shelton had entered a

guilty plea. The plea was not announced the presence of the jury.           Therefore,

Defendant's allegation that "Mr. Shelton's plea and absence from the trial raised an

inference that Mr. Grier was also guilty" is without merit. The jury did not know that a

guilty plea was entered. As set forth above, many precautionary measures were taken

to ensure that the trial continued to flow and the court gave the jury the proper

cautionary instruction.   Certainly, even if there was a minute suggestion of an inference

of guilt present based on the absence of Mr. Shelton, the instruction to the jury erased

any inference and prevented any prejudice.         Therefore, it was proper for this court to

deny Defendant's request for a mistrial.




                                              16
                                                                     Circulated 06/30/2015 04:06 PM




 Admission of Evidence:

          Defendant's sixth issue raised on appeal is that "[t]he Court erred in allowing

 evidence and testimony related to drugs associated with parties who were not on trial,

 or available and present in the courtroom, and who did not interact directly with the

Appellant." Defendant's seventh issue raised on appeal is that "[t]he Court erred in

allowing the admission of drugs confiscated from parties who were not on trial and who

were not directly related to the Appellant."

         It is well settled in Pennsylvania law that admissibility of evidence rests within the

sound discretion of the trial court and an evidentiary decision will be reversed only upon

a showing that the discretion was abused. Commonwealth v. Chmiel, 889 A.2d 501,

521 (Pa. 2005), cert. denied, 549 A.2d U.S. 848, 127 S.Ct. 101 (2006), citing

Commonwealth v. Boczkowski, 846 A.2d 75 (Pa. 2004); and Commonwealth v. Reid,

811 A.2d 530, 550 (Pa. 2002). Further, an erroneous evidentiary ruling by a trial court

does not require an appellate court to grant relief where the error was harmless.

Chmiel, 889 A.2d at 521, citing Commonwealth v. Young, 748 A.2d 166, 193 (Pa.

1999).

         Admissibility of a prior act depends on relevance and probative value.

Commonwealth v. Bullock, 948 A.2d 818, 827 (Pa.Super. 2008), quoting Commonwealth

v. Grzegorzewski, 945 A.2d 237, 239 (Pa.Super. 2008), app. denied, 954 A.2d 575 (Pa.

2008), quoting Commonwealth v. Drumheller, 808 A.2d 893, 904 (Pa. 2002). "Evidence

is relevant if it logically tends to establish a material fact in the case, tends to make a fact

at issue more or less probable or supports a reasonable inference or presumption

regarding a material fact."   kl



                                           17
                                                                 Circulated 06/30/2015 04:06 PM




        Evidence admissible under Pa.R.E. 404(b) is not limited to crimes that have

 been proven beyond a reasonable doubt in court. Commonwealth v. Lockcuff, 813

 A.2d 857, 861 (Pa.Super. 2002), app. denied, 825 A.2d 638 (Pa. 2003). "It

 encompasses both prior crimes and prior wrongs and acts, the latter of which, by their

 nature, often lack 'definitive proof."'   isl

        Pennsylvania courts have held that evidence of other crimes is admissible where

that evidence forms part of the chain or sequence of events which formed the history of

the case or was part of the natural development of the facts. Commonwealth v.

Simmons, 662 A.2d 621, 635 (Pa. 1995), citing Commonwealth v. Lark, 543 A.2d 491,

497 (Pa. 1988);     and Commonwealth v. Green, 413 A.2d 651, 654 (Pa. 1980).

       As discussed above, evidence was presented concerning the large multi-agency

drug investigation and the wiretaps as it applied to co-defendant Philip DiMatteo. It was

Mr. DiMatteo's phone on which the wiretap orders were approved and recorded. In

addition, the pole camera was located outside Mr. DiMatteo's residence. It was proper

for the Commonwealth to present evidence concerning the drug trafficking organization

and the various roles and workings of those in contact with the organization. Mr.

DiMatteo was not on trial with Defendant because he pied guilty prior to this trial. He

was not a cooperating witness. In fact, when the Defendants called him to testify at

trial, he asserted his Fifth Amendment right to remain silent. (N.T., 1/14/13, pgs. 25-

27).

       Evidence admitted regarding the drug trafficking organization and those involved

was extremely limited to what would help the jury understand the evidence against

Defendant and his co-defendant on trial Mr. Rivas. There were thousands of drug




                                             18
                                                                  Circulated 06/30/2015 04:06 PM




related intercepted phone conversations and multiple drug buys and busts over the

lengthy investigation resulting in fourteen co-defendants being charged. Only a fraction

of this evidence was admitted at this trial.

       This court limited any prejudice to Defendant concerning evidence that was

admissible against the co-defendants but not against Defendant by properly instructing

the jury. First, the court instructed the jury with regard to evidence concerning co-

defendant DiMatteo as follows:

       Ladies and gentlemen, I am going to give you a cautionary
       instruction before I allow this.
               You are about to hear evidence concerning Phillip DiMatteo
       and his drug organization. This can be considered only for the
       purpose of giving you information, background on Mr. DiMatteo for
       the development of the events leading to the present charges
       pending against these three individuals, defendants.

               The evidence you are about to hear concerning Phillip
       DiMatteo can be considered only for the purpose of giving you
       information and background on Mr. DiMatteo for the purpose of
       development of the events that lead to the present charges on
       these three defendants and the specific charges against each of
       them.
               This DiMatteo information is not to be considered for any
       other purpose. The matters that you will hear are not to be
       employed by you to form any inferences with respect to these three
       defendants in those specific Phil DiMatteo matters about which you
       will hear testimony.
               You must not consider the specific instances regarding Mr.
       Phillip DiMatteo as evidence against any of these three defendants,
       Mr.Shelton, Mr. Rivas and Mr. Grier.
               As you know, if you find any of these defendants guilty of
       committing any of the crimes for which they are charged, it must be
       only because the Commonwealth has demonstrated by evidence
       proving beyond a reasonable doubt that the defendant committed
       each and every element of the crimes charged in their specific
       cases.
               So with that cautionary instruction, you may proceed.

(N.T., 1/8/13, pgs. 134-136).




                                          19
                                                                  Circulated 06/30/2015 04:06 PM




       Thereafter, the court gave the following cautionary instruction to the jury

immediately before evidence of the recorded phone conversations was presented:

       So another thing I have to tell you is we have two separate
       defendants here on trial. They are being tried together, but they
       each face independently and separately from each other a series
       of charges. You must consider each piece of evidence you are
       about to hear only as it relates to the defendant who's involved in
       that tape.
               If you find something in the tape with one of the defendants
       that you think is compelling evidence, you are not to apply it in any
       way or let it give any negative inference in any way towards the
       other defendant. Each defendant is to be judged by evidence
       presented, specifically, against that defendant.
              And in terms of the tapes, there is, it will be clear which
       defendant is being discussed. And that's the defendant, only
       defendant, you can apply that evidence to. Whether you accept
       the evidence or whether you reject it, it relates to that person.
              Again, if you find either of those defendants guilty of
       committing any of the crimes for which he is charged, it must be
       because the Commonwealth has demonstrated by evidence
       proving beyond a reasonable doubt that that defendant committed
       each and every element of each crime charged. Thank you.

(N.T., 1/10/13, pgs. 171-172).

       Just prior to the jury momentarily seeing the drugs which were confiscated from

a codefendant not on trial, but intended to be delivered to Mr. DiMatteo, the court gave

the jury the following cautionary instruction:

       Ladies and gentlemen of the jury, again, I am going to give you a
       cautionary instruction.
               As you know, you were given an introduction by Mr. Kelly
       about the stages of his presentation. And I am allowing in some
       evidence concerning the Phillip DiMatteo operation only to give you
       information and background on Mr. DiMatteo, background that ties
       in to why there was a wire, and for the development of the events
       leading to present charges against these two defendants.
               You are going to be presented with some evidence shortly
       that is not to be considered for any specific charge against these
       defendants. And it is only for the background that I have just
       described, and development of the events leading to the present
       charges for which I am allowing it.



                                          20
                                                                   Circulated 06/30/2015 04:06 PM




             You are not to use the evidence that you are about to be
      presented with by you to form any inference with respect to these
      defendants, Mr. Rivas and Mr. Grier, on the specific charges to
      which they are before you.
             You must not consider the specific information regarding the
      Phil DiMatteo matters, as evidence against, or anyone else
      involved in the Phil DiMatteo matters who are not defendants here,
      you can't use any specific instances for those others against any of
      the defendants, not Mr. Rivas or not Mr. Grier.
             By the way, if you find either of these two defendants guilty
      of committing crimes for which they are charged, it must be
      because the Commonwealth has demonstrated at the conclusion
      of the case by evidence proving beyond a reasonable doubt that
      the defendant committed each and every element of any crimes
      charged.
             Proceed.

(N.T., 1/9/13, pgs. 191-193).

      In addition, the court gave the following instructions to the jury in the final charge:

               Now, members of the jury, I am going to remind you that
      throughout this charge, when I refer to defendant or defendants as
      I read the charge, you must apply the instructions separately and
      independently to each defendant, Mr. Jerome Grier and Mr. Khye
      Rivas. Although evidence has been presented in one trial, each
      defendant and his charge must be considered separately and
      independently from the other.
               At the outset, when Mr. Kelly was presenting information
      about the background of Phillip DiMatteo, the individual on whose
      phone the wire was placed, I cautioned you that the background
      evidence you heard concerning DiMatteo could be only considered
      for the development of the events leadinqto the present charges.
      It was not to be considered for any other purpose.
               I am now restating that cautionary and limiting instruction
      that still controls. If you find either of these defendants guilty of
      committing the crimes for which he is charged, it must be because
      the Commonwealth has demonstrated by evidence proving beyond
      a reasonable doubt that the defendant committed each and every
      element of the crimes charged in these matters.


             There is a further rule that restricts use by you of the
      evidence offered to show that each defendant made statements
      concerning crimes charged against that individual defendant as a
      statement made before trial may be considered as evidence only



                                         21
                                                                     Circulated 06/30/2015 04:06 PM




        against the defendant who made that statement. Thus, you may
        consider any statements only as evidence against the defendant
        who made it. You must not, however, consider the statement as
        evidence against the other defendant. You must not use the
        statement in any way against him.

 (N.T., 1/15/13, pgs. 82-83 and 89-90).

        Since jurors are deemed to follow the court's directions, these proper instructions

were sufficient to remove any potential spillover prejudice to the defendant against

whom the evidence was not admitted.       The evidence was properly admitted for the

limited purpose of establishing the chain or sequence of events which formed the

history of the case and the natural development of the facts.      It assisted the triers of fact

to understand the workings of the drug trafficking organization and Defendant's role

within it. Accordingly, Defendant's issues on appeal regarding the admissibility of said

evidence are without merit.

Closing Argument:

       Defendant's eighth issue raised on appeal is that "[t]he Court erred in giving an

instruction to the jury to disregard a portion of Defense Counsel's closing argument

following the Commonwealth's misquotation and untimely objection after Defense

Counsel's closing argument."

       Following defense counsel's closing argument, the Commonwealth voiced an

objection at sidebar. (N.T., 1/15/13, pgs. 34-38). The objection was that defense

counsel argued to the jury that "the police never told the jury that anyone told them that

they bought drugs off of Grier. That's simply inadmissible hearsay. We have no

obligation to do that. I ask for a jury instruction on that." (N.T., 1/15/13, p. 35).

       During closing argument, defense counsel stated, "So where's the people that




                                          22
                                                                  Circulated 06/30/2015 04:06 PM




 bought it? Coatesville is 15,000 people. It might sound like a lot, but that's a pretty

 small town, in the general sense. Nobody, nobody, no pictures. And in this day of red

 light cameras, we don't even have a photo of any kind of exchange.       Coatesville is a

 pretty concentrated place. There is information out there. The trooper even told you,

 hey, I got experience going undercover in Coatesville.   Nobody said they bought

 anything." (N.T., 1/15/13, p. 27). It is the final sentence, "Nobody said they bought

anything," that appears to the objected to statement.

       First, Defendant's allegation that the Commonwealth's      objection was untimely is

without merit. Immediately upon conclusion of defense counsel's closing argument, the

Commonwealth asked to speak to the court and a sidebar conversation ensued.

Pennsylvania law has held that when closing arguments are recorded, objections at the

close thereof are considered timely. Commonwealth v. Raffensberger, 435 A.2d 864,

867 (Pa.Super. 1981), citing Commonwealth v. Gilman, 368 A.2d 253 (Pa. 1977);

Commonwealth v. Allessie, 406 A.2d 1068 (Pa.Super.        1979). In this trial closing

arguments were recorded and could have been read back by the court reporter, if

requested.

       Second, Defendant's argument on appeal that the Commonwealth misquoted his

argument and the Court erred by giving a curative instruction is also without merit based

upon the nature of the court's instruction to the jury. The jury was not told the words or

interpretation of the words that were argued. Rather, the court said that "there is a

belief that Mr. Taylor, in his argument, said that the police never told you that anyone

said that they bought drugs off of Mr. Grier. What Mr. Taylor said is subject to your

recollection, not anyone else's. But if you do recall that, I am instructing you to




                                        23
                                                                             Circulated 06/30/2015 04:06 PM




    disregard it. Because such evidence would be impermissible hearsay. And the

    Commonwealth is aware of that, and you should not draw any adverse inferences

    against the Commonwealth from the lack of an attempt to present such impermissible

    hearsay. Thank You." (emphasis added). (N.T., 1/15/13, pgs. 38-39).

           This instruction placed the recollection and interpretation of the language used

by defense counsel on the trier of fact and properly instructed the jury regarding

hearsay. Accordingly, this issue on appeal should be denied.

Mandatory Minimum Sentence:

           Defendant's ninth issue raised on appeal is that "[t]he Court erred in finding that

the Appellant possessed ten or more grams of cocaine with intent to distribute that

cocaine. Therefore, the Court erred in sentencing the Appellant to a mandatory term of

imprisonment for possession with intent to distribute cocaine." We disagree. On

counts 1, 2, 3, 4, 5, 6, 7 and 9, all for possession with the intent to deliver in violation of

35 Pa.C.S.A. § 780-113(a)(30), Defendant was properly given the mandatory minimum

sentence of 5 years imprisonment.

           At the sentencing hearing, Pennsylvania State Police Trooper Joseph Fanning

testified about the nine incidents on which Defendant was found guilty of possession with

intent to deliver.4 The parties stipulated that for the purposes of sentencing Trooper

Fanning was qualified as an expert witness to render opinions in the field of narcotics

trafficking. (N.T., 4/24/13, p. 27).

          Trooper Fanning testified that under the circumstances of this case, a half ounce

of cocaine (14 grams) would sell for approximately $500 and an ounce of cocaine (28


4
    Trooper Fanning's testimony can be found at N.T., 4/24/13, pgs. 26-59.



                                                 24
                                                                   Circulated 06/30/2015 04:06 PM




grams) would sell for $1 ,000 or more. (N.T., 4/24/13, pgs. 32-37). The expert testified

regarding the incident dates on the verdict slip and the corresponding recorded phone

calls to establish the amount of drugs possessed and sold based on the amount of

money transferring between Defendant and Mr. DiMatteo.

       For example, regarding Count 1, on March 23, 2010 Defendant contacted Mr.

DiMatteo for cocaine and on March 24, 2010 they had a follow-up conversation in which

Defendant was bringing $1,200 to DiMatteo for the cocaine he received the prior day.

Based on the amount of money, the expert reasoned that Defendant had been given and

sold a minimum of an ounce or 28 grams of cocaine. (N.T., 4/24/13, pgs. 32-32).

       Based on this transaction, it was proper for the court to sentence Defendant to the

mandatory minimum incarceration sentence which is justified for possessing ten or more

grams of cocaine with intent to distribute.   Pursuant to 18 Pa.C.S.A. § 7508(a)(3)(ii), due

to Defendant's prior conviction for a drug trafficking offense, the mandatory minimum

sentence of 5 years incarceration was warranted.

       Trooper Fanning also testified regarding the other incident dates on which

Defendant was found guilty and the basis for his opinion regarding the amount of drugs

Defendant possessed with intent to deliver.     He testified that count 2, the April 14, 2010

incident, involved a half ounce of cocaine.   (N.T., 4/24/13, pgs. 35-36). Count 3, the

April 24, 2010 incident, involved more than a half an ounce of cocaine. (N.T., 4/24/13,

pgs. 36-38).   Count 4, the May 3, 2010 incident, involved an ounce of cocaine. (N.T.,

4/24/13, pgs. 38-39).   Count 5, the May 4, 2010 incident, involved an ounce of cocaine.

(N.T., 4/24/13, pgs. 39-40).   Count 6, the May 5, 2010 incident, involved an ounce of

cocaine. (N.T., 4/24/13, pgs. 40-43).   Count 7, the May 7, 2010 incident, involved an




                                         25
                                                                     Circulated 06/30/2015 04:06 PM




 ounce of cocaine. (N.T., 4/24/13, pgs. 43-45).     Count 9, the May 20, 2010 incident

 involved an ounce of cocaine. (N.T., 4/24/13, pgs. 49-51).

       Accordingly, Defendant faced mandatory minimum sentences on all these counts

 of his possession with intent to deliver convictions. This court imposed the mandatory

 minimum sentence on counts 1, 2, 3, 4, 5, 6, 7 and 9. Defendant's allegation that this

 Court erred in finding that he possessed ten or more grams of cocaine with intent to

distribute is not supported by the evidence presented at trial and at sentencing.         The

mandatory minimum sentence imposed was based on the evidence and was proper

under Pennsylvania law.

Recidivism Risk Reduction Initiative:

       Defendant's tenth issue raised on appeal is that "[t]he Court erred in denying the

Appellant a (RRRI) Recidivism Risk Reduction Initiative minimum sentence based on a

prima facie finding on the charge of resisting arrest, a charge which is not an ineligible

offense under the RRRI statue (sic)."

       Defendant is correct that resisting arrest is not a specifically listed ineligible

offense in the RRRI statute. However, this court determined that Defendant was an

ineligible offender for RRRI since he demonstrated a history of past violent behavior

under 61 Pa.C.S.A. § 4503 due to his resisting arrest charge. Counsel was unable to

provide, and this court was unable to find, any Pennsylvania case law on this exact

issue. Nonetheless, the United States Court of Appeals, Third Circuit, has issued four

opinions holding that a Pennsylvania conviction for resisting arrest qualified as a crime

of violence. U.S. v. Stinson, 592 F.3d 460 (3rd Cir. 2010), cert. denied, 131 S.Ct. 114

(201O); U.S. v. Garrett, 504 Fed.App. 132 (3rd Cir. 2012); U.S. v. Thomas, 435




                                         26
                                                                   Circulated 06/30/2015 04:06 PM




 Fed.Appx. 117 (3rd Cir. 2011), cert. denied 132 S.Ct. 359 (2011); and U.S. v. Beason,

 238 Fed.Appx. 854 (3rd Cir. 2007), cert. denied 128 S.Ct. 2049 (2008).

        These courts were examining Pennsylvania's resisting arrest statute as applied

 under the career offenders sentencing guidelines.    While this is not the current issue

 before the court, it does give guidance as to whether a resisting arrest charge would

 make a defendant ineligible for RRRI as demonstrating a history of past violent

 behavior.

       This court also specifically examined the language of the Pennsylvania resisting

arrest statute which states as follows: "A person commits a misdemeanor of the

second degree if, with the intent of preventing a public servant from effecting a lawful

arrest or discharging any other duty, the person creates a substantial risk of bodily

injury to the public servant or anyone else, or employs means justifying or requiring

substantial force to overcome the resistance."    18 Pa.C.S.A. § 5104.

       A convicted offender would have created a substantial risk of bodily injury or

employed means justifying or requiring substantial force to overcome the resistance.

As the Standard Criminal Jury Instructions sets forth a person cannot be found guilty of

this crime if he merely tried to run away from, scuffled with or argued with an officer,

public servant or other official. P.S.S.C.J.I. 15.5104.

       Therefore, this court concluded that someone who resisted arrest demonstrated

a history of past violent behavior and would be an ineligible offender for RRRI.

Supplemental Issue:

       Defendant filed a Notice of Appeal on May 15, 2013.     On that same date this court

entered an order directing Defendant's counsel to file a concise statement of errors




                                         27
                                                                   Circulated 06/30/2015 04:06 PM




complained of on appeal no later than twenty-one (21) days after the entry of the order.

On May 21, 2013, Defendant filed a Request for Extension of Time to file the statement

due to the need to obtain the transcripts. An Order was entered on May 22, 2013

granting Defendant's request for an extension and ordering said statement to be filed no

later than June 19, 2013.   The order specifically states that "[a]ny issue not properly

included in the Statement timely filed and served shall be deemed waived."

Defendant's concise statement, filed on June 19, 2013, was timely. However, his

supplemental statement, filed on June 20, 2013, was untimely. Accordingly, the

supplemental issue raised in the untimely statement is deemed waived.




                                          BY THE COURT:




                                         28
                                                                   Circulated 06/30/2015 04:06 PM




                                                   IN THE COURT OF COMMON PLEAS
COMMONWEALTH OF PENNSYLVANIA
                                                  : CHESTER COUNTY, PENNSYLVANIA
          vs
                                                  : CRIMINAL ACTIONc)
                                                                     (-::,-
JEROME GRIER                                                         zr; {'·'1
                                                  : NO. 1348 -11     ,.,;.::,
                                                                     en.A
     DEFENDANT                                                       --t
                                                                     rr10
                                                                     :;u ..,,
                                                                     c)O         -0     1:;"'
                                                                                                .~•..
Stephen Kelly, Esquire, on behalf of the Commonwealth.               c:,,o       ::g:
                                                                        c
Trevor Taylor, Esquire, on behalf of Defendant.                      -u :;,,:)
                                                                     )>-I
                                                                                 ·-..
                                                                          a:     N
                                                                                 C.,J

                                         OPINION

          On January 18, 2012, Defendant filed a Motion to Suppress. Said motion was

replaced later by an Amended Motion to Suppress Evidence, filed April 3, 2012 .. A

hearing was held on March 19, 2012. Defendant's Memorandum of Law was filed April

. 2, 2012 and the Commonwealth's Memorandum of Law was filed April 13, 2012.

Defendant's Motion requests suppression of all Wiretap Act evidence generated in this

matter.

          On March 19, 2010, the Chester County District Attorney's Office presented an

Application for an Order Authorizing the Interception of Electronic and Wire

Communications to the Pennsylvania Superior Court, requesting to intercept eiectronic

and wire communications of co-defendant, Phillip Dimatteo, who utilizes Sprint Nextel

Corporation telephone number 215-239-0542 and Nextel Direct Connect number

168*651*3330. As required, an Affidavit in Support of Application was attached, in

addition to other Exhibits. The Honorable Paula Francisco Ott reviewed the Application

and supporting documentation and determined that probable cause existed in support of

the request and on March 19, 2010 executed an Order Authorizing the Interception of

Electronic and Wire Communications.

~1,.,cd ·
          1~2-/~                              1
                                                                   Circulated 06/30/2015 04:06 PM




         Interception of these electronic and wire communications began on March 22,

  2010. Pursuant to the Authorization Order, the Chester County District Attorney's Office

  submitted Progress Reports to the Superior Court.

        On April 20, 2010, the Chester County District Attorney's Office presented to

  Superior Court Judge Ott an Application for an Order Extending the Authorization for the

  Interception of Electronic and Wire Communications of co-defendant Dimatteo who

 utilizes Sprint Nextel Corporation telephone number 215-239-0542 and Nextel Direct

 Connect number 168*651*3330. As required, an Affidavit in Support of Application was

 attached, in addition to other Exhibits. The Honorable Paula Francisco Ott reviewed the

 Application and supporting documentation and determined that probable cause existed

 in support of the request and on April 20, 2010 executed an Order Extending the

 Authorization of the Interception of Electronic and Wire Communications.

       Interception of these electronic and wire communications continued and the

 Chester County District Attorney's Office continued to submit Progress Reports to the

Superior Court. Interception was terminated on May 19, 2010.

       On May 18, 2010, the Chester County District Attorney's Office presented an

Application for an Order Authorizing the Interception of Electronic and Wire

Communications to the Pennsylvania Superior Court, requesting to intercept electronic

and wire communications of co-defendant Dimatteo, who utilizes Sprint Nextel

Corporation telephone number 610-350-5789 and Nextel Direct Connect number

168*663*15526.   As required, an Affidavit in Support of Application was attached, in

addition to other Exhibits. The Honorable Paula Francisco Ott reviewed the Application

and supporting documentation and determined that probable cause existed in support of




                                           2
                                                                  Circulated 06/30/2015 04:06 PM




 the request and on May 18, 2010 executed an Order Authorizing the Interception of

 Electronic and Wire Communications.

        Interception of these electronic and wire communications began on May 19,

 2010. Pursuant to the Authorization Order, the Chester County District Attorney's Office

 submitted Process Reports to the Superior Court. Interception was terminated on June

8, 2010.

       The wiretap applications and Orders were issued by the Superior Court pursuant

to the Pennsylvania Wiretapping and Electronic Surveillance Control Act, 18 Pa.C.S.A.

§ 5701, etc. seq. Pursuant to the act, "[a]ny aggrieved person who is a party to any

proceeding in any court, board or agency of this Commonwealth may move to exclude

the contents of any wire, electronic or oral communication, or evidence derived

therefrom, on any of the following grounds .... " 18 Pa.C.S.A. § 5721.1 (b). The grounds

on which a motion to exclude may be based are as follows:


      (1) Unless intercepted pursuant to an exception set forth insection 5704
      (relating to exceptions to prohibition of interception and disclosure of
      communications), the interception was made without prior procurement of
      an order of authorization under section 5712 (relating to issuance of order
      and effect) or an order of approval under section 5713(a) (relating to
      emergency situations) or 5713.1 (b) (relating to emergency hostage and
      barricade situations).

     (2) The order of authorization issued under section 5712 or the order of
     approval issued under section 5713(a) or 5713.1 (b) was not supported by
     probable cause with respect to the matters set forth in section 571 O(a)(1)
     and (2) (relating to grounds for entry of order).

     (3) The order of authorization issued under section 5712 is materially
     insufficient on its face.

     (4) The interception materially deviated from the requirements of the order
     of authorization.




                                          3
                                                                  Circulated 06/30/2015 04:06 PM




         (5) With respect to interceptions pursuant to section 5704(2), the consent
         to the interception was coerced by the Commonwealth ..

         (6) Where required pursuant to section 5704(2)(iv), the interception was
         made without prior procurement of a court order, or without probable
         cause.


18 Pa.C.S.A. § 5721.1(b).

         When considering a motion to exclude under subsection (b)(2) alleging that the

authorization order was not supported by probable cause, the court shall examine both

the written application under section 571 O(a) and all matters that were presented to the

judge under section 5710(b). 18 Pa.C.S.A. § 5721.1(c)(2).

         A defendant shall bear the burden of proving by a preponderance of the evidence

the grounds for exclusion asserted under 18 Pa.C.S.A. § 5721.1 subsection (b)(3) and

(4). 18 Pa.C.S.A. § 5721.1(c)(3). The Commonwealth shall bear the burden of proof by

a preponderance of the evidence with respect to exclusion claims under 18 Pa.C.S.A. §

5721.1   subsection (b)(1), (2) and (5). 18 Pa.C.S.A. § 5721.1(c)(4). With respect to

exclusion claims under 18 Pa.C.S.A. § 5721.1 subsection (b)(6), the defendant shall

have the initial burden of demonstrating by a preponderance of the evidence that the

interception took place in his home. Once he meets this burden, the burden shall shift to

the Commonwealth to demonstrate by a preponderance of the evidence that the

interception was in accordance with section 5704(2)(iv). 18 Pa.C.S.A. § 5721.1 (c)(5).

         Defendant sets forth the following arguments in support of his request to

suppress the evidence of the electronic and wire communications.       First, Defendant

argues that the Authorization Order is not supported by probable cause because the




                                              4
                                                                     Circulated 06/30/2015 04:06 PM




   Commonwealth presented information it knew to be false and misleading. Therefore,

  Defendant suggests that a Franks hearing needs to be held.

          Second, Defendant alleges that the Commonwealth materially deviated from the

  Orders of Authorization and Extension as follows: There was probable cause that the

  wiretap of co-defendant DiMatteo would capture communications with Defendant, yet

  Defendant's name was omitted from orders; and Defendant is charged with offenses

  which are not included in the Superior Court Orders. Defendant argues that these two

  reasons represent a material deviation from the Authorization Orders and the wiretap

 evidence should be excluded.

          We shall address each of Defendant's arguments. This court disagrees with

 Defendant's arguments that the Order of Authorization was not supported by probable

 cause.    As a matter of fact, there is overwhelming evidence that the cell phones in

 question had been and would continue to be utilized by co-defendant Dimatteo for drug

 activities. Three experienced drug investigators executed the affidavit outlining their

 investigation into the Rodriguez-Cruz Drug Trafficking Organization and the significant

 role Dimatteo is alleged to have played in selling drugs in Chester County. This

included calls confidential informants placed to Dimatteo on the 215-239-0542 phone'

number to set up and make arrangements for the drug buys.

       The evidence presented also included the analysis of the data obtained from the

pen register and trap and trace device records authorized by Federal Magistrate Judge

Linda Caracappa of the Eastern District of Pennsylvania. Once the first wiretap was in

place and the calls were being intercepted, the evidence confirmed the nature of the

calls and that the phone was being used for drug related purposes, which supported the




                                            5
                                                                      Circulated 06/30/2015 04:06 PM




  affidavit in support of the extension of the wiretap as well as the affidavit in support of

  the wiretap on the phone with the number 610-350-5789.        Therefore, Defendant's

  argument that the Order of Authorization was not supported by probable cause must

  fail.

           This court also disagrees with Defendant's argument that he is entitled to a

  Franks hearing because the affidavits in support of the wiretap applications were based

  on false statements or made with reckless disregard for the truth and that these

 statements should be set aside and the affidavit should be reviewed without those

 statements.

           The United States Supreme Court has held that, where a "defendant makes a

 substantial preliminary showing that a false statement knowingly and intentionally, or

 with reckless disregard for the truth, was included by the affiant in the warrant affidavit,

 and if the allegedly false statement is necessary to the finding of probable cause, the

 Fourth Amendment requires that a hearing be held at the defendant's request." Franks

v. Delaware, 438 U.S. 154, 155-156, 98 S.Ct. 2674, 2676 (1978). "In the event that at

that hearing the allegation of perjury or reckless disregard is established by the

defendant by a preponderance of the evidence, and, with the affidavit's false material

set to one side, the affidavit's remaining content is insufficient to establish probable

cause, the search warrant must be voided and the fruits of the search excluded to the

same extent as if probable cause was lacking on the face of the affidavit."     kl
          In the case at hand, Defendant has failed to make a substantial preliminary

showing that a false statement was included in the warrant affidavits.     Defendant

alleges that "the Commonwealth presented information it knew to be false and




                                              6
                                                                     Circulated 06/30/2015 04:06 PM




  misleading within its various Affidavits and requests that a hearing ... [be] held in

  accordance with the holding in Franks v. Delaware, 438 U.S. 154 (1978)." However, he

  does not set forth that information is alleged to be false and misleading. Defendant fails

  to direct the court to the statements that need to be examined. He has, therefore, failed

  to meet his preliminary burden, he is not entitled to a Franks hearing and the claim must

  be denied.

        Defendant's next argument is that the Commonwealth violated 18 Pa.C.S.A. §

 5721(b) by materially deviating from the Orders of Authorization and Extension. He

 argues that the evidence obtained as a result of these orders should be suppressed.

 Defendant argues that there was probable cause that the wiretap of co-defendant

 DiMatteo would capture communications with Defendant, therefore, he was a "known"

 person whose communications would be intercepted under 18 Pa.C.S.A. § 5712(a)(2).

 Defendant claims that his name being omitted from all Orders of Authorization

 represents a material deviation from the Orders under 18 Pa.C.S.A. § 5721.1(b)(3)(4).

       In support of this allegation, Defendant sets forth the following argument: "A

straight forward reading of the Order of the Superior Court excludes all those who

qualify as known. Under the doctrine of lnclusio unius est exclusion alterius - the

inclusion of one is the exclusion of another - since the Superior Court authorized the

wiretap of Mr. DiMatteo and others unknown, the Superior Court therefore did not permit

the wiretap of those known." This court finds Defendant's argument to be illogical under

the circumstances of this case.

      Yes, the Superior court was advised about the information the drug task force

had compiled about the drug organization as was known to them at the time the




                                             7
                                                                      Circulated 06/30/2015 04:06 PM




  Application for the wiretap was submitted.     It was all of these known factors and

  individual's actions that created the probable cause for the authorization for the wiretap

  and electronic communications order. The facts established that co-defendant Dimatteo

  utilized that phone in question to set up drug purchases and distributions. The goal was

  to discover the process by which the drugs were moved and to discover the source of

  the drugs to Dimatteo and the individuals used to distribute the drugs.

         The Superior Court ordered the Commonwealth to submit frequent progress

  reports that continued to update the court with the details of the investigation and the

 individuals involved. After receiving the progress reports, request for an extension and

 request for a new order on the new phone number, the court granted both the extension

 and new order request, knowing the Commonwealth was gathering evidence and

 building its case against Defendant, Dimatteo and many others, while at the same time

 trying to identify the unknown individuals in the organization. There is no requirement

 that each and every person that may contact Dimatteo on the number in question or be

contacted by Dimateo on the number in question be listed in the Order.

        Defendant alleges that the Commonwealth materially deviated from the Orders of

Authorization and Extension by charging Defendant with offenses which are not

included in the Superior Court Orders. Defendant argues that the court in "Hashem did

not permit an individual to be charged with a crime which was not authorized under the

Order, or subsequently approved by the authorizing court." However, what the

Pennsylvania Supreme Court in Commonwealth v. Hashem actually held was that "the

Commonwealth's failure to obtain permission to disclose communications intercepted

under Wiretap Act for use in prosecution of crime different than targeted crime, prior to




                                             8
                                                                          Circulated 06/30/2015 04:06 PM




disclosing contents of communications, irreversibly tainted conviction."             584 A.2d 1378,

1381-1382 (Pa. 1991). Contrary to Defendant's claim, the Hashem court did not hold

that an individual can only be charged with crimes set for in the authorization order or

subsequently approved by the authorizing court. The focus of the Hashem opinion was

the lack of authorization to disclose the contents of the wiretap and the timing of said

disclosure.1
                                                                               .-    r-..:>

        Accordingly, this court finds that the Commonwealth did ngJ;vfola~18
                                                                 ...i._fTI
                                                                                              F:.~',,,;'
                                                                                                  9~C.S.A.
                                                                          Pl :;:o    O        f'~,
§ 5721 (b) by materially deviating from the Orders of Authorizatio~and
                                                                  rri·o ~ensi.
                                                                         .     o"J.,.'q.
                                                                          ::0·1               rn
Based upon the foregoing, the following Order is entered:               · C) 0
                                                                          c)("')     -,:,     ,,:·_:,
                                                                          . --       :il:
                                                                          --o ~.ri   ..c-     rn
                                                                          J:>~        ·•      Li
                                                                          .   (./)   N
                                                                                     w
                                              ORDER

        AND NOW, this         J)     day of October, 2012, upon consideration of

Defendant's Amended Motion to Suppress Evidence, filed April 3, 2012, the hearing

held on March 19, 2012, Defendant's Memorandum of Law, filed April 2, 2012 and the

Commonwealth's Memorandum of Law, filed April 13, 2012, it is hereby ,ORDERED and

DECREED that Defendant's request to suppress evidence is DENIED and the motion is

DISMISSED.


                                                              BY THE COURT:



                                                                                                        J.




1 It must also be noted that the Hashem case interpreted the Wiretap Act before it was amended to
include the exclusive remedy provision. Commonwealth v. Steward, 918 A.2d 758, 761, fn 6, (Pa.Super.
2007), app. denied, 945 A.2d 170 (Pa. 2008), citing Commonwealth v. Donahue, 630 A.2d 1238, 1248,
fn 11, (Pa.Super.   1993).


                                                  9